Filed 9/8/22 P. v. Robinson CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F082378
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. PCF397760)
                    v.

 LARRY WAYNE ROBINSON,                                                                    OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Nathan G.
Leedy, Judge.
         William Paul Melcher, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and Tia
M. Coronado, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




                              SEE CONCURRING AND DISSENTING OPINION
                                     INTRODUCTION
       Based on two separate incidents in May 2020, defendant Larry Wayne Robinson
was charged with two felony counts of making criminal threats against T.C.,1 his former
girlfriend (Pen. Code, § 422; counts 1, 3)2 ; one felony count of making a criminal threat
against J.S., another woman (§ 422; count 4); two misdemeanor counts of contempt of
court by violating a protective order issued pursuant to section 136.2 (§ 166, subd. (c)(1);
counts 2, 5); one misdemeanor count of resisting or obstructing a peace officer (§ 148,
subd. (a)(1); count 6); and one misdemeanor count of possessing drug paraphernalia
(Health & Saf. Code, § 11364, subd. (a); count 7). As to counts 1, 3, and 4, the amended
information alleged defendant suffered eight prior felony convictions within the meaning
of section 1203, subdivision (e)(4); and suffered a prior conviction under section 422,
qualifying as a prior strike offense within the meaning of the Three Strikes law (§§ 667,
subds. (b)–(i), 1170.12, subds. (a)–(d)) and a prior serious felony conviction within the
meaning of section 667, subdivision (a)(1). As to counts 3 and 4, the amended
information also alleged defendant personally used a deadly weapon within the meaning
of section 12022, subdivision (b)(1), during the incident on May 12, 2020.
       Following trial on these charges, a jury convicted defendant on all counts, but
found not true that defendant personally used a deadly weapon as to counts 3 and 4. In a
bifurcated proceeding, the trial court found defendant suffered a prior conviction for
violation of section 422, qualifying as a strike. The court also determined defendant
suffered seven prior felony convictions for purposes of section 1203, subdivision (e)(4).3


       1 The record reflects that T.C.’s surname began with a “K.” However, because the
lower court and the parties refer to her as “T.C.,” we do the same for the sake of
consistency.
       2   All further references are to the Penal Code unless otherwise indicated.
       3 Based on the trial court’s review of defendant’s rap sheet, it could not determine
whether the section 666 charge from 1992 was a felony or a misdemeanor, but all the
other offenses appeared to the court to be felonies. The court found true beyond

                                              2.
       Defendant was sentenced to an aggregate determinate term of 12 years 4 months.4
The trial court imposed the upper term of three years on count 1 (§§ 422, 1170,
subd. (h)(1)), doubled to six years for the prior strike (§§ 667, subd. (e)(1), 1170.12,
subd. (c)(1)). On count 3, the trial court imposed eight months (one-third of the two-year
middle term), doubled to 16 months for the prior strike (§ 667, subd. (e)(1)), to be served
consecutive to count 1 (§ 1170.12, subd. (a)(6)). On count 4, the court imposed the upper
term of three years (§§ 422, 1170, subd. (h)(1)), doubled to six years for the prior strike
(§§ 667, subd. (e)(1), 1170.12, subd. (c)(1)), to be served concurrent with count 1. The
court also imposed an additional five years for the prior serious felony conviction
enhancement (§ 667, subd. (a)). No time was imposed on the misdemeanor counts 2, 5,
6, and 7.5
       Defendant argues there was insubstantial evidence to support his conviction on
count 1 for making criminal threats against T.C. on May 8, 2020. Defendant also argues
his request for a continuance due to an untimely probation report was denied, which
caused the sentencing hearing to be fundamentally unfair, and resentencing is required.
Finally, defendant argues Senate Bill No. 567 (2021–2022 Reg. Sess.) (Senate Bill
No. 567), which became effective on January 1, 2022, while this appeal was pending,


reasonable doubt the fact of all prior convictions, with the exception of the conviction
under section 666 in Tulare Superior Court case No. 31514.
       4 The People correctly note the abstract of judgment incorrectly reflects a total
term of 11 years 4 months. The abstract of judgment should reflect a total term of 12
years 4 months. Appellate courts have the inherent power to correct clerical errors in the
abstract of judgment. (People v. Jones (2012) 54 Cal.4th 1, 89.) We order the trial court
to issue an amended abstract of judgment correcting that error.
       5 The current offenses were committed while defendant was on mandatory
supervision after pleading no contest to a violation of section 273.6, subdivision (d) and
receiving a two-year split sentence under section 1170, subdivision (h). At the
sentencing hearing, defendant’s mandatory supervision was terminated, and he was
ordered to serve concurrently the time remaining on his previously imposed two-year
sentence.


                                              3.
applies retroactively. As the new law limits the trial court’s discretion to impose an
upper-term sentence, defendant maintains his upper-term sentences were imposed
improperly under the new law, and remand for resentencing in compliance with Senate
Bill No. 567 is required.
       For the reasons discussed below, we affirm the judgment.
                                    BACKGROUND
       T.C. testified defendant is her former boyfriend; they broke up about three years
before trial. According to T.C., defendant was violent and abusive; she has been trying to
stay away from him but he would not leave her or her family and friends alone. She has
obtained restraining orders against him in the past, but he keeps making contact with her
and her family.
       Since her breakup with defendant, T.C. still “hang[s] out” with him. T.C.
admitted she is a methamphetamine addict and that she had smoked the drug the night
before her trial testimony. She often obtains the drug from defendant. Since their
breakup, T.C. has tried not to smoke the methamphetamine defendant provides, but
defendant uses it as a way to be with her and control her.
       T.C. and her father live in separate trailers on her father’s property. Defendant
lived with T.C. for the first six months they were together, but T.C.’s father kicked
defendant out one day while she was gone. Since then, T.C.’s father had not wanted
defendant on the property at all. T.C. testified she made the mistake of helping defendant
get onto the property without her father’s knowledge in the past, before the restraining
order against defendant was in place. On prior occasions, her father had shot at
defendant with a BB gun when he caught defendant on the property.
       On the evening of May 8, 2020, T.C. was in her trailer when her father called her
to say there was a light in the trees. She thought her father was talking about the
neighbors, not the orchard across from the property. When she walked outside, she heard
defendant yelling. Defendant had done this type of thing before, threatening her and her

                                             4.
father. He has also been in the orchard across from her father’s property on prior
occasions; the property is fenced, and defendant has jumped the fence in the past. On the
evening of May 8, 2020, defendant was threatening her and her father. He was saying
that she was “done for,” meaning he was going to kill her if she was not with him. T.C.
told her father to call 911 while she recorded defendant with her cell phone.
       T.C.’s recording of defendant was given to responding Tulare County Sheriff’s
Department Deputy Sandoval, and it was played for the jury at trial. Sandoval testified
he was dispatched to T.C.’s residence where he interviewed T.C. and T.C.’s father. He
observed that T.C.’s father seemed more angry than scared, but T.C. appeared scared to
Sandoval. Deputies conducted a search for defendant in the orchard, but could not find
anyone. Sandoval recognized defendant’s voice on T.C.’s recording as he had contacted
defendant on prior occasions.
       On May 12, 2020, T.C. went to J.S.’s residence. T.C. did not know J.S. well—
they had met briefly one time when defendant was living at J.S.’s house. T.C. believed
defendant had left J.S.’s house two weeks before when J.S. had kicked him out. T.C. had
run into J.S. a few days before and asked J.S. if she could stop by to talk. On May 12,
2020, T.C. had just gone into J.S.’s house when defendant threw a board through a
window and was beating on the front door. T.C. recognized defendant’s voice when he
began screaming and yelling for T.C. to come out of J.S.’s house. He was calling T.C. a
whore and slut and was kicking in the door; T.C. never saw defendant with any kind of
weapon during that time. T.C. was terrified because she knows what defendant is
capable of doing, and she was scared for the other people in the house and that they
would be injured because of her.
       T.C. decided to go outside; she told defendant to calm down, to stop tearing up the
house and she would come out. By the time T.C. decid ed to come out, defendant had
already left and jumped the fence that surrounded J.S.’s residence. He was across the
street screaming, yelling and threatening her life. The police arrived, T.C. pointed them

                                            5.
in defendant’s direction, and defendant ran. While the police pursued defendant, T.C.
went back to her own property. She waited for officers to contact her there.
       J.S.6 testified she and defendant were related through marriage. She also knew
that he and T.C. had dated in the last five years. Defendant had lived at J.S.’s residence,
but she had kicked him out three months prior to the May 12, 2020 incident, when she
had caught him stealing tools out of her shop. J.S. had met T.C. two or three times
before, including when defendant brought T.C. to J.S.’s house while defendant was living
there—J.S. testified T.C. had visited defendant about a month before the incident. 7 J.S.’s
house is fenced in with a locked gate. There are cameras outside, but they project only a
live feed and do not record content.
       On May 12, 2020, T.C. had arrived at J.S.’s house about 12:45 p.m. J.S. went
outside and opened the gate so T.C. could pull her truck into the driveway. J.S. then
locked the gate and she and T.C. went inside. Immediately thereafter, defendant started
banging on the door. Defendant was yelling, screaming and hitting the door with things.
J.S. later found a two-by-four had been thrown through her window. Defendant was also
trying to kick in the door and damaged it while doing so. He kept saying he was going to
“kill you, you stupid bitches.”
       J.S. called 911; she also walked to a different part of the house where she had a
view of the porch where defendant was trying to get into the residence. J.S. saw him with
a knife in his hand and it looked like he was hitting the door with it. When officers
arrived, defendant fled the area. T.C. left, and J.S. locked and closed the gate behind
T.C.’s vehicle. When Tulare County Sheriff’s Department Deputy Williams arrived


       6 The record reflects that J.S. changed her surname to begin with “M.” However,
because the lower court and the parties refer to her as “J.S.,” we do the same for the sake
of consistency.
       7J.S.’s testimony was inconsistent about when she asked defendant to move out of
her property.


                                             6.
later, it was dark. J.S. had misplaced the keys to the gate and could not let Williams into
the yard.
       Williams testified that he was dispatched to J.S.’s residence on May 12, 2020,
because of an altercation involving defendant, and he was aware of defendant’s
restraining orders from previous contacts with defendant. When he arrived, he saw J.S.
and T.C. inside the secured fenced area at J.S.’s residence, and defendant was across the
street in a driveway. When Williams exited his vehicle, defendant immediately fled.
Deputies pursued defendant, and he was apprehended about 10 or 15 minutes later.
Defendant was searched, and deputies found drug paraphernalia in his pocket, a condom,
money, and a butane lighter. No knife was found.
       Williams interviewed T.C. on May 12, 2020; T.C. said she had gone to J.S.’s
house and, while she was there, she heard a loud banging sound on the door and someone
was trying to break into the house. T.C. recognized defendant’s voice, and defendant was
saying that T.C. should come outside or he would kill her and harm occupants inside the
house. T.C. thought it was in her best interest to go outside so no one else would get
hurt. When T.C. went outside, law enforcement had started to arrive in the area.
Williams thought T.C. looked extremely upset when she was interviewed and appeared
fearful. She had difficulty speaking and she was shaking.
       Williams also interviewed J.S. that day, and J.S. appeared angry, upset, and
fearful. To Williams, J.S.’s property did not appear well kept—there were weeds and dry
grass partially obscuring several vehicles parked on the property. He was unable to
examine the property, however, because J.S. had misplaced her keys to the gate and could
not let him onto the property. When Williams returned to J.S.’s property in October 2020
to examine damage to the front door, the property also appeared cluttered and unkempt.
       Timothy Stewart testified on behalf of defendant. Stewart had known defendant
for more than three years, and had known T.C. for about 13 or 14 years. J.S. lives across
the street from Stewart, and Stewart had seen T.C. over at J.S.’s house to visit defendant

                                             7.
on prior occasions. J.S. had kicked defendant out about two days before the incident.
Defendant was staying in a van in Stewart’s driveway, where he had stayed for about two
nights. On the day of the incident, Stewart had walked to the store—he did not see
anyone outside the house before he left. When he walked back, he saw T.C. at J.S.’s
house. T.C. was talking loudly and saying things to defendant, and defendant was
responding. Stewart told defendant not to “mess” with T.C., and started walking back to
Stewart’s trailer. As soon as he and defendant started walking back to the trailer,
deputies arrived.
       A stipulation was read to the jury that on December 17, 2019, defendant was
convicted of one misdemeanor count of violating a court order to prevent domestic
violence in violation of section 273.6, subdivision (a); on May 14, 2019, defendant was
convicted of two misdemeanor counts of violating a court order to prevent domestic
violence in violation of section 273.6, subdivision (a); and on July 1, 2019, defendant was
convicted of one misdemeanor count of violating a court order to prevent domestic
violence in violation of section 273.6, subdivision (a).
       On October 23, 2020, the jury returned a guilty verdict on all counts, but found not
true the special allegation that defendant personally used a deadly or dangerous weapon
as to counts 3 and 4. On January 15, 2021, defendant was sentenced to an aggregate term
of 12 years 4 months. On counts 1 and 4, the trial court imposed the upper term.
       On February 3, 2021, defendant filed a notice of appeal.
                                      DISCUSSION
I.     SUBSTANTIAL EVIDENCE SUPPORTS COUNT 1
       Defendant argues there is insubstantial evidence to support his conviction for
making criminal threats against T.C. on May 8, 2020, in violation of section 422 as
alleged under count 1.




                                             8.
          A.     Standard of Review
          The relevant inquiry governing a challenge to the sufficiency of the evidence “ ‘is
whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’ ” (People v. Nguyen (2015) 61 Cal.4th 1015, 1055, italics omitted.)
The reviewing court’s task is to review the entire record in the light most favorable to the
judgment to determine whether it contains substantial evidence—evidence that is
reasonable, credible, and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. (People v. Bolin (1998) 18 Cal.4th 297,
331; People v. Johnson (1980) 26 Cal.3d 557, 578.)
          We “presume in support of the judgment the existence of every fact the jury could
reasonably have deduced from the evidence.” (People v. Zamudio (2008) 43 Cal.4th 327,
357.) “A reversal for insufficient evidence ‘is unwarranted unless it appears “that upon
no hypothesis . . . is there sufficient substantial evidence to support” ’ the jury’s verdict.”
(Ibid.)
          “In deciding the sufficiency of the evidence, a reviewing court resolves neither
credibility issues nor evidentiary conflicts.” (People v. Young (2005) 34 Cal.4th 1149,
1181.) “Resolution of conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact. [Citation.] Moreover, unless the testimony is physically
impossible or inherently improbable, testimony of a single witness is sufficient to support
a conviction.” (Ibid.) “ ‘ “ ‘[A]lthough an appellate court will not uphold a judgment or
verdict based upon evidence inherently improbable, testimony which merely discloses
unusual circumstances does not come within that category. [Citation.] To warrant the
rejection of the statements given by a witness who has been believed by a trial court,
there must exist either a physical impossibility that they are true, or their falsity must be
apparent without resorting to inferences or deductions. [Citations.] Conflicts and even
testimony which is subject to justifiable suspicion do not justify the reversal of a

                                               9.
judgment, for it is the exclusive province of the trial judge or jury to determine the
credibility of a witness and the truth or falsity of the facts upon which a determination
depends.’ ” ’ ” (People v. Dalton (2019) 7 Cal.5th 166, 209.)
       B.     Additional Background: Recorded Statements on May 8, 2020
       T.C. made a recording of a portion of the interaction with defendant on May 8,
2020, which was delivered to Sandoval when he was dispatched to the scene. That
recording was played for the jury, and a transcript was provided. 8 In relevant part, the
recording transcript provides as follows:

       “[Defendant]:       Kill me. I’m waiting for the cops. (Inaudible)
                           [¶] . . . [¶]

       “[Defendant]:       (Inaudible) shoot me. (Inaudible) shoot me.

       “[T.C.]:            No nobody’s gonna be doing anything.

       “[Defendant]:       (Inaudible) cops. I’m right here. (Inaudible) shoot
                           me—shoot me. (Inaudible) shooting at me. [¶] . . . [¶]

       “[Defendant]:       Fuck you, [T.C.] Fuck you. (Inaudible) you’re a low
                           life (inaudible) fat whore. Yeah your—your time’s—
                           you[r] time’s done—you[r] times done.

       “[T.C.]:            So you’re threatening my life again?

       “[Defendant]:       (Inaudible) your times done—your time’s done.
                           (Inaudible)

       “[T.C.]:            You’re coming back?

       “[Defendant]:       (Inaudible)

       “[T.C.]:            You’re gonna burn my house down and stuff alright—
                           right? That’s what you just said.

       “[Defendant]:       (Inaudible) run.


       8 The recording was not provided as part of the record on appeal, but the transcript
the parties stipulated to provide to the jury is contained in the clerk’s transcript.


                                              10.
“[T.C.]:        Yeah run. Run like you always do.

“[Defendant]:   (Inaudible) run. I’m gonna go get me a gun.

“[T.C.]:        You’re gonna go get a gun?

“[Defendant]:   At your house. I’m gonna shoot at your house, bitch.

“[T.C.]:        You’re gonna shoot at my house?

“[Defendant]:   Yeah, yeah I am. You—you guys shot at me.

“[T.C.]:        Because you’re over here on the fucken property and
                shit.

“[Defendant]:   I didn’t (inaudible).

“[T.C.]:        You’re fucken here fucken tormenting me.

“[Defendant]:   No I’m not. Your dad is shooting at me. (Inaudible)

“[T.C.]:        Because you’re over here and you’re not even supposed
                to be over here. You need to leave me alone. You’ve
                been tormenting me. Throwing shit at me now?

“[Defendant]:   Shoot me—shoot me. Bitch, shoot me—shoot me.
                [¶] . . . [¶]

“[Defendant]:   You’re dead.

“[T.C.]:        Oh I’m dead?

“[Defendant]:   You’re dead.

“[T.C.]:        Oh I’m dead?

“[Defendant]:   Yeah—yeah you shot at me. Well hey I’ll wait for the
                cops. (Inaudible)—

“[T.C.]:        Good wait for ‘em. I’m waiting for ‘em too.

“[Defendant]:   Hey no—no you shot at me. (Inaudible). [T.C.], you’re
                a low life (inaudible).

“[T.C.]:        Oh I’m a lowlife? I’m not the one that’s tormenting
                you. I’m not the one that’s harassing you.



                                   11.
       “[Defendant]:        (Inaudible). You’re a low life cunt—you’re a low life
                            (inaudible).

       “[T.C.]:             Well you know what? I’m a low life cunt that’s fine.
                            Why don’t you leave me the fuck alone?

       “[Defendant]:        (Inaudible) low life. (Inaudible) [¶] . . . [¶]

       “[Defendant]:        (Inaudible) you got. Bitch, I’m (inaudible) everything
                            you got. I’ll be back, bitch.”
       C.        Analysis
       To prove a violation of section 422 for making a criminal threat, the prosecution
must establish (1) the defendant “willfully threaten[ed] to commit a crime which will
result in death or great bodily injury to another person”; (2) the defendant made the threat
“with the specific intent that the statement . . . is to be taken as a threat, even if there is no
intent of actually carrying it out”; (3) the threat, which may be “made verbally, in writing,
or by means of an electronic communication device,” was “on its face and under the
circumstances in which it [was] made . . . so unequivocal, unconditional, immediate, and
specific as to convey to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat”; (4) the threat actually caused the person threatened
“to be in sustained fear for his or her own safety or for his or her immediate family’s
safety”; and (5) the threatened person’s fear was “reasonabl[e]” under the circumstances.
(§ 422, subd. (a); People v. Toledo (2001) 26 Cal.4th 221, 227–228.)
                 1.    Specific Intent Statement be Taken as a Threat
       As to count 1, defendant argues there is insufficient evidence, in light of the
surrounding circumstances, to establish he intended for T.C. to perceive his words as a
threat on the night of May 8, 2020. The People dispute defendant is entitled to any relief
on this claim.
       To determine a defendant’s intent that words be taken as a threat, a jury examines
the words used and all the surrounding circumstances. (People v. Butler (2000) 85
Cal.App.4th 745, 754.) There is very little ambiguity that defendant threatened to kill


                                               12.
T.C. multiple times in his statements to her on May 8, 2020. When T.C. questioned
whether defendant was “threatening [her] life again,” defendant responded by saying,
“[Y]our time[’]s done[. Y]our time’s done.” Defendant also told her he was going to get
a gun, and that he was “gonna shoot at your house, bitch.” He told T.C. twice that she
was “dead.” Before he left, he told T.C. he would “be back, bitch,” and the added
expletive emphasized the menacing nature of his promised return.
       The parties’ history is one of the relevant surrounding circumstances a jury may
consider to determine intent. (People v. Mendoza (1997) 59 Cal.App.4th 1333, 1340.)
Setting defendant’s words in the context of his history with T.C., there was substantial
evidence for the jury to determine the statements were meant to be taken as a threat.
From T.C.’s testimony, the jury could infer defendant had long been using threats and
intimidation to control T.C. T.C. testified that before the incident on May 8, 2020, she
had obtained a restraining order against defendant because he had continued to threaten
and abuse her.
       Despite the restraining order, T.C. testified defendant would show up at her
residence with regularity. On one occasion he hid underneath her trailer and when she
came out, he forced her back into the trailer and refused to allow her to leave or visit her
children. Defendant was constantly “shoving” methamphetamine at her, telling her to
smoke it with him—he would not leave her alone. If she tried to obtain the drug from
different sources, defendant would make it impossible. T.C. also testified defendant was
violent and controlling. Sometimes, despite the restraining order, she would “give in”
and “hang out” with defendant because that was easier than putting her father or anyone
else through more stress. In this context, there was substantial evidence for the jury to
infer defendant’s conduct toward T.C. in their relationship was hostile, controlling, and
physically abusive. The jury could reasonably evaluate defendant’s threats on May 8,
2020, in the context of their relationship history and infer defendant intended that T.C.
perceive his statements as threats so that she would comply with his wishes and not

                                             13.
interfere with what he wanted—including showing up at her property in violation of a
restraining order and harassing her.
       Moreover, after threatening to shoot at her house, telling her he was going to get a
gun and that she was dead, defendant told T.C. he would be back. Defendant argues his
conduct in running away from T.C.’s property, as T.C. herself said on the recording he
always does, demonstrates he did not specifically intend any of his statements to T.C. to
be interpreted as threats. However, the jury could reasonably conclude defendant ran
away because T.C. told him she had called the police. Further, four days later, there was
evidence defendant tried to beat down the door of J.S.’s home while T.C. was there,
threatening again to kill T.C. and everyone in the residence. (People v. Solis (2001) 90
Cal.App.4th 1002, 1013 [the defendant’s subsequent conduct is evidence a jury may
consider to determine whether words were meant to be taken as a threat].)
       There was ample evidence for the jury to reasonably infer T.C.’s relationship with
defendant was hostile: T.C. testified he was violent and abusive, and she had obtained a
restraining order that he had violated many times. The names defendant called her at the
time he made his threats, the history of their relationship, and his subsequent conduct four
days later beating in a door and threatening to kill T.C. again, and everyone in the
residence, was substantial evidence the jury could reasonably rely on to conclude
defendant intended for T.C. to perceive his words to her on May 8, 2020, as threats.

              2.     Unequivocal, Unconditional, Immediate and Specific Nature of
                     Threats
       Defendant argues there was insufficient evidence his statements on May 8, 2020,
were “ ‘so unequivocal, unconditional, immediate, and specific as to convey to the person
threatened, a gravity of purpose and an immediate prospect of execution of the threat.’ ”
(People v. Toledo, supra, 26 Cal.4th at p. 228.) Defendant notes his exchange with T.C.
on the May 8, 2020 voice recording shows he was reacting to being shot at by T.C.’s
father, and in this context his statements were emotional outbursts, not criminal threats.


                                            14.
Moreover, defendant points out, he ultimately fled (consistent with his past conduct)
rather than carry out any threats against T.C., and he argues T.C.’s responses reflected no
sense of foreboding: she seemed to be taunting defendant.
       While defendant’s argument may be one way to interpret the evidence, it does not
undercut the substantial evidence supporting an interpretation of the evidence favorable
to the verdict. (People v. Collins (2021) 65 Cal.App.5th 333, 344 [substantial evidence
standard requires resolving conflicting inferences in favor of the jury’s verdict].) When
considering all the relevant surrounding circumstances including the parties’ relationship
history, there was substantial evidence for the jury to conclude defendant’s threats on
May 8, 2020, were so unequivocal, unconditional, immediate and specific as to convey to
T.C. a gravity of purpose and an immediate prospect of execution of the threat. (People
v. Mendoza, supra, 59 Cal.App.4th at p. 1340.)
       As noted above, T.C. testified that defendant had threatened and abused her in the
past, and that he was generally abusive and violent. He would frequently come onto her
father’s property, hiding under her trailer; on one occasion, defendant hid under her
trailer, forced her back into the trailer when she came out, and precluded her from leaving
and seeing her children; and he would not leave her family or friends alone until he got
T.C. “back around.” T.C. testified that when she has been around defendant, it was only
because he would not leave her alone and it was easier than putting her father through
more stress. Both T.C. and her father had called 911 in the past because defendant had
kept up his threats and harassing behavior, and T.C. had obtained multiple restraining
orders prior to the May 8, 2020 incident, which defendant had repeatedly violated.
       In light of this testimony, the jury could reasonably conclude defendant was
abusive and violent toward T.C.; he did not abide by an existing restraining order; he
knew where T.C. lived; he knew how to obtain access to the property; and he had
ambushed her in her trailer in the past. From this evidence, the jury could reasonably
conclude T.C. would have been aware that defendant’s flight after making his threats

                                            15.
against her on May 8, 2020, did not diminish the likelihood of his returning at any time to
carry them out—perhaps when T.C. was more isolated, less prepared, and less
forewarned. Indeed, there was evidence defendant tried to beat down J.S.’s door four
days later trying to get to T.C., while threatening to kill her and J.S.—a fact the jury
found true by virtue of the guilty verdicts the jury rendered on the other criminal threat
counts. The history of their relationship and defendant’s subsequent conduct was
substantial evidence from which the jury could conclude defendant’s threats on May 8,
2020, to kill T.C. sufficiently conveyed a gravity of purpose and an immediate prospect
of execution. (See People v. Garrett (1994) 30 Cal.App.4th 962, 965, 967 [the
defendant’s threat to put bullet in wife’s head conveyed gravity of purpose and
immediate prospect of execution because of the defendant’s past beatings, wife’s
knowledge he kept a gun, and wife’s knowledge he had been convicted of voluntary
manslaughter in the past].)
       As for defendant’s assertion that T.C. seemed to be taunting defendant during the
recorded portion of the incident, T.C.’s comments reasonably could have been interpreted
by the jury as T.C.’s efforts to ensure that defendant’s statements were memorialized and
made clear on the recording. She testified she made the recording because she was trying
to prove what he was doing to her. The jury also could have reasonably viewed T.C.’s
comments as her effort to establish through the recording just how extreme and ongoing
defendant’s threats were, especially if she stood up for herself and told him to go away.
That approach perhaps carried a heightened risk to T.C., but it does not necessarily
indicate T.C. was unafraid or that the threats lacked a gravity of purpose and an
immediate prospect of execution.
       Finally, defendant argues his statements were merely emotional outbursts
exhibiting his usual intemperance. There was substantial evidence defendant was abusive
and violent, refused to abide by a restraining order, and T.C. and her father had called
911 in the past due to defendant’s harassment and behavior. Moreover, four days after

                                             16.
the May 8, 2020 incident, defendant again threatened to kill T.C. while trying to beat
down J.S.’s door to get to T.C. It was reasonable for the jury to infer and conclude from
this evidence, especially given the similarity of the threats four days later and evidence
that defendant made forceful attempts to get into J.S.’s house, that defendant’s threats on
May 8, 2020, were not merely emotional outbursts or ranting, but statements meant as
threats. (See People v. Martinez (1997) 53 Cal.App.4th 1212, 1221 [“[The d]efendant’s
activities after the threat give meaning to the words and imply that he meant serious
business when he made the threat.” (italics added)].)
       In total, there was substantial evidence to support the jury’s guilty verdict on
count 1.
II.    TRIAL COURT’S REFUSAL TO G RANT CONTINUANCE AT SENTENCING HEARING
       Defendant argues his sentencing was fundamentally unfair because the trial court
did not grant his request for a continuance based on an untimely probation report—
defendant maintains his counsel did not receive the probation report until the day of
sentencing.
       A.      Background
       At the outset of the sentencing hearing, the trial court asked whether there was any
legal cause why judgment should not be pronounced. Defense counsel indicated
defendant had a motion pending before the court under Romero9 and another under
section 17 to reduce defendant’s felony convictions to misdemeanors, but beyond a
decision on those motions, counsel expressly maintained there was no legal cause that
judgment could not be pronounced.
       The court then explained its reasons for denying defendant’s Romero motion and
refusing to sentence the felony convictions as misdemeanors under section 17. After the
court’s rulings, defense counsel inquired whether the court was going to adopt

       9   People v. Superior Court (Romero) (1996) 13 Cal.4th 497.


                                             17.
probation’s recommendation as to the sentence. When the court indicated its plan to do
so, the following exchange occurred:

              “[DEFENSE COUNSEL]: I would ask in that case to give defense
       an opportunity to submit a motion requesting less time for a mitigation [sic]
       sentencing.

              “THE COURT: I’m gonna proceed with the sentencing now.
       We’ve already continued it. You’ve submitted a number of arguments and
       papers on his behalf.

              “[DEFENSE COUNSEL]: In response to that, we continued it last
       time because we also didn’t have a probation report in time. Defense and
       prosecution just received the probation report this morning.

                 “THE COURT: If you want more time to address the factors in
       aggravation and mitigation, I’ll hear from you further, but I’m not inclined
       to continue it out to file anything else. This report was filed on the 8th—
       [¶] . . . [¶]

               “[DEFENSE COUNSEL]: That might be. It was not in eCourts,
       and I understand that that’s not the way—it was only uploaded to eCourts
       after the fact of sentencing.

                      “So in that case, I think that some of the mitigating factors to
       this crime are the fact that . . . .”
       B.     Analysis
       The parties dispute the basis for the requested continuance and whether the court’s
denial resulted in prejudicial fundamental unfairness in the sentencing. The People
maintain the request to continue the sentencing was not predicated on an untimely
provided probation report, it was to allow defense counsel time to file a statement in
mitigation. The People assert the trial court did not abuse its discretion to deny that
request because a statement in mitigation is due four days before the sentencing hearing,
and it is not dependent on receipt of the probation report—especially since the probation
report was not required to be available until two days before the sentencing hearing. Any




                                             18.
request to continue based on an untimely probation report was not made and, thus, any
error asserted on this basis was not preserved for appeal.
       Defendant argues the colloquy between the court and defense counsel reflects the
motion to continue was definitively based on the untimely receipt of the probation report,
and the inability to prepare for sentencing rendered the hearing fundamentally unfair.
Moreover, the statement in mitigation would surely have addressed any aggravating or
mitigating factors identified in the probation report. Regardless that the probation report
was not mandatorily provided under section 1203, the court’s failure to allow a
continuance for further preparation around the probation report rendered the sentencing
fundamentally unfair.
       Continuances in criminal cases may be granted only for good cause. (§ 1050,
subd. (e).) The party challenging a ruling on a continuance bears the burden of
establishing an abuse of discretion. (People v. Beames (2007) 40 Cal.4th 907, 920.)
“Under this state law standard, discretion is abused only when the court exceeds the
bounds of reason, all circumstances being considered.” (Ibid.) “A reviewing court
considers the circumstances of each case and the reasons presented for the request to
determine whether a trial court’s denial of a continuance was so arbitrary as to deny due
process.” (People v. Doolin (2009) 45 Cal.4th 390, 450.) A trial court may not exercise
its discretion over continuances in a manner that deprives defendants or their attorneys a
reasonable opportunity to prepare. (Ibid.; see People v. Snow (2003) 30 Cal.4th 43, 70.)
“Although a defendant is not entitled to the same procedural safeguards at a sentencing
hearing as he is at trial, the procedures must be fundamentally fair.” (People v. Leffel
(1987) 196 Cal.App.3d 1310, 1318 (Leffel), overruled on another ground in People v.
Bullock (1994) 26 Cal.App.4th 985, 987–989.)
       Not every denial of a request for a continuance constitutes a due process violation,
“even if the party seeking the continuance thereby fails to offer evidence.” (People v.
Beames, supra, 40 Cal.4th at p. 921.) “Although ‘a myopic insistence upon

                                            19.
expeditiousness in the face of a justifiable request for delay can render the right to defend
with counsel an empty formality[,] . . . [t]here are no mechanical tests for deciding when
a denial of a continuance is so arbitrary as to violate due process.’ [Citation.] Instead,
‘[t]he answer must be found in the circumstances present in every case, particularly in the
reasons presented to the trial judge at the time the request is denied.’ ” (Ibid.) “Absent a
showing of an abuse of discretion and prejudice, the trial court’s denial does not warrant
reversal.” (People v. Doolin, supra, 45 Cal.4th at p. 450.)
       When, as here, the court has requested a probation report pursuant to
section 1203.10, a copy of that report must be “made available” to the court, the
prosecution, and the defendant or his or her attorney, at least two days prior to the time
for the sentencing hearing. (§ 1203d.)10 Here, the record does not affirmatively establish
when the probation report was “made available” to counsel. The probation report is
stamped “RECEIVED” by the superior court on January 8, 2021, seven days before the
January 15, 2021 sentencing hearing. When defense counsel noted she had not received
the probation report until the morning of sentencing, the trial court pointed out the report
had been received the week prior to the sentencing. Counsel asserted the report was not
located in eCourts, but then appeared to concede that it would not appear in that software
until the fact of sentencing hearing in any event. There was no further discussion
between the court and counsel whether the probation report, despite that counsel had not
received it until the day of sentencing, was nonetheless available to counsel at or near the
time it was received by the court.




       10 As defendant was ineligible for probation given his prior strike conviction
(§ 667, subd. (c)(2)), the probation report was not prepared pursuant to section 1203,
subdivision (b)(1), which provides that if a person is convicted of a felony and is eligible
for probation, the court shall immediately refer the matter to a probation officer to
investigate and prepare a report.


                                             20.
       This is distinguishable from the facts in Leffel. There, defense counsel requested a
continuance of the sentencing hearing on the ground he had not received the probation
report required pursuant to section 1203 until the day prior to sentencing; while counsel
had checked with the court clerk’s office at 11:00 a.m. two days prior to sentencing, the
report was not yet available at that time. (Leffel, supra, 196 Cal.App.3d at pp. 1314-
1315.) The record in that case made clear the report was untimely because not only was
counsel not in actual receipt of it until the day before the hearing, it was not available to
counsel at the clerk’s office in the required statutory time period. In the instant case, the
record does not clearly establish the probation report was unavailable to counsel two days
prior to the sentencing hearing as required under section 1203d.
       Nevertheless, even assuming the probation report was not made available to
counsel until the day of sentencing, under the circumstances presented here we are unable
to conclude the trial court abused its discretion in denying the motion for a continuance.
At the outset of the hearing, the trial court asked whether there was any legal cause not to
proceed with sentencing, and defense counsel affirmatively represented there was no
legal cause not to proceed. Later in the hearing, after defendant’s Romero and section 17
motions were denied, defense counsel requested a continuance to file “a motion
requesting less time for a mitigation sentencing.” As the People note, a statement in
mitigation was to be filed “[a]t least four days prior to the time set for imposition of
judgment.” (§ 1170, subd. (b)(4).) The ability to file a statement in mitigation is not
dependent on receipt of the probation report which, in this case, was not required to be
filed until two days before the sentencing hearing. (§§ 1170, subd. (b)(4), 1203d.) As
counsel did not articulate why that statement could not have been timely filed, especially
since defendant filed motions prior to sentencing under Romero and section 17, we
cannot find the trial court abused its discretion in denying the motion on that ground.
       Even to the extent defense counsel was seeking more time to review the probation
report to address the aggravating factors noted therein, the court specifically told counsel

                                             21.
it would hear from her further on her request for a continuance if she needed more time to
address factors in mitigation and aggravation. Defense counsel did not respond to that
invitation, and instead began to address factors in mitigation and aggravation. In sum,
there is no affirmative evidence the probation report was not available to counsel in the
time required under section 1203d; counsel did not raise any concerns about an untimely
probation report at the outset of the hearing; counsel did not respond to the court’s
invitation to explain whether the continuance later sought was needed to adequately
address aggravating circumstances articulated in the probation report; and counsel never
indicated she was not prepared to go forward with the sentencing hearing without further
review of the probation report. On this record, we are unable to conclude the probation
report was unavailable to counsel at least two days prior to the sentencing hearing as
required under section 1203d, or that the court’s denial of the motion to continue the
sentencing hearing under these circumstances rendered the sentencing fundamentally
unfair.11
III.   Senate Bill No. 567
       From March 30, 2007, through December 31, 2021, California’s determinate
sentencing law specified that “[w]hen a judgment of imprisonment [wa]s to be imposed
and the statute specifie[d] three possible terms, the choice of the appropriate term . . .
rest[ed] within the sound discretion of the court.” (§ 1170, former subd. (b).) In January

       11  The People maintain there can be no fundamental unfairness caused by a court
refusing to continue a sentencing hearing based on an untimely probation report if the
probation report was not mandatory but merely discretionarily requested by the court.
However, if the sentencing court relies on a probation report in formulating the
judgment—whether or not the probation report was mandatory or discretionarily
requested by the court—and that probation report was not made available to counsel
timely as required under state law, such an error could cause a sentencing hearing to be
fundamentally unfair if a request to continue on that basis was made and prejudicially
rejected. (See People v. Doolin, supra, 45 Cal.4th at p. 450 [trial court may not exercise
its discretion over continuances in a manner that deprives defendants or their attorneys a
reasonable opportunity to prepare].)


                                             22.
2021, applying the law as it existed, the trial court found true at least five aggravating
circumstances and no circumstances in mitigation, and imposed the upper term on
counts 1 and 4.
       Effective January 1, 2022, Senate Bill No. 567 amended section 1170,
subdivision (b). (Stats. 2021, ch. 731, § 1.3.) Section 1170, subdivision (b)(2) now
provides, “[t]he court may impose a sentence exceeding the middle term only when there
are circumstances in aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts underlying those circumstances
have been stipulated to by the defendant, or have been found true beyond a reasonable
doubt at trial by the jury or by the judge in a court trial.” As an exception to the general
rule, the court may consider the fact of the defendant’s prior convictions based on a
certified record of conviction without it having been stipulated to by the defendant or
found true beyond a reasonable doubt at trial by a jury or the judge in a court trial.
(§ 1170, subd. (b)(3).)
       As a threshold matter, the parties agree, as do we, that Senate Bill No. 567 applies
retroactively to defendant’s case pursuant to In re Estrada (1965) 63 Cal.2d 740 (see
People v. Dunn (2022) 81 Cal.App.5th 394, 402–403 (Dunn); People v. Flores (2022) 73
Cal.App.5th 1032, 1038–1039). However, the parties disagree regarding whether
resentencing under section 1170, subdivision (b) is required. Specifically, defendant
contends that we must vacate his sentence and remand the matter because he did not
admit, the jury did not find true beyond a reasonable doubt, and the court did not find true
beyond a reasonable doubt in a court trial the facts underlying the circumstances in
aggravation that the trial court relied upon in imposing the upper term; nor did the trial
court find defendant had suffered numerous or increasingly serious prior convictions as
proved by certified records of conviction.
       On the other hand, the People argue that any error was harmless because at least
two aggravating circumstances were proved as required by section 1170, subdivision (b).

                                             23.
For the proposition that any error was harmless if at least one but fewer than all
aggravating circumstances were proved in compliance with section 1170, subdivision (b),
the People rely upon People v. Flores (2022) 75 Cal.App.5th 495, which applied the
harmless-beyond-a-reasonable-doubt standard of harmless error from Chapman v.
California (1967) 386 U.S. 18 as adapted to the context of violations of the Sixth
Amendment right to a jury trial on aggravating circumstances by People v. Sandoval
(2007) 41 Cal.4th 825, 838–839.
       We conclude the trial court’s imposition of the upper term did not meet the
requirements of section 1170, subdivision (b), but the error was harmless based on the
standard this court articulated in Dunn, supra, 81 Cal.App.5th at pages 409–410.12
       A.     Background
       The first amended information alleged that defendant had suffered eight prior
felony convictions, including one prior conviction which qualified as a prior strike
conviction and a prior serious felony conviction. Specifically, it alleged he was
convicted of a 1992 conviction for petty theft with prior convictions for the same (§ 666);
a 1995 conviction for evading a peace officer in a vehicle with willful or wanton
disregard for the safety of person or property (Veh. Code, § 2800.2); two 1997
convictions for battery of emergency personnel causing injury (§ 243, subd. (c)); a 1997
conviction for exhibiting a deadly weapon to resist arrest (§ 417.8); a 2002 conviction for
grand theft (§ 487, subd. (a)); a 2010 strike conviction for making criminal threats
(§ 422); and a 2019 conviction for violation of a protective order (§ 273.6, subd. (a)).




       12 Throughout our discussion, we refer to section 1170, subdivision (b) “error.”
However, we note that at the time the trial court sentenced defendant, it correctly applied
the then-existing law. Accordingly, while we refer to section 1170, subdivision (b)
“error,” we are mindful that the trial court complied with the applicable law at the time of
sentencing.


                                            24.
       On October 23, 2020, at a bifurcated proceeding outside the presence of the jury,
the trial court determined the truth of the seven prior felony conviction allegations.
Admitted into evidence for that purpose were (1) a certified rap sheet of defendant’s
criminal record 13 and (2) a certified record of conviction from the Tulare County
Superior Court case regarding defendant’s 2010 strike conviction for making criminal
threats. The trial court further took judicial notice of its own records in a Tulare County
Superior Court case regarding defendant’s 2019 conviction for violation of a protective
order. The court found as follows:

       “The Court finds that it has been proven beyond a reasonable doubt that the
       defendant . . . has suffered a conviction for a felony violation of Penal Code
       Section 422 in Case [No.] [V]CF229191 . . . . Based on my review of the
       RAP sheet, I could not determine whether the [section] 666 charge from
       1992 was a felony or a misdemeanor, but all the other alleged offenses
       under [section] 1203 appear to be felonies. . . . I’ve taken judicial notice of
       the file in Case [No.] 385431 and find that [defendant] suffered a
       conviction for the felony violation of Penal Code Section 273.6[,
       subdivision ](a) . . . .

               “So in short, all the special allegations regarding prior convictions[,]
       with the caveat that the [court could not determine whether the section] 666
       allegation in Case 31514[] [is a misdemeanor or felony,]. . . are found true
       beyond a reasonable doubt.”
       At the sentencing hearing, on January 15, 2021, defendant’s counsel argued that
mitigating circumstances existed that weighed against imposing the upper term and
addressed the aggravating circumstances identified in the probation officer’s report:

       “[T.C.] has admitted on the stand that she often does invite [defendant]
       over; that they do have a on-again, off-again relationship.




       13  For each offense of conviction, the rap sheet identified the sentence and, if
applicable, defendant’s grants of probation, jail sentences and reinstatements of probation
after violations of probation, and violations of parole.


                                             25.
              “As to the facts relating to [defendant], he admits to probation that
       he has a history of alcohol and substance abuse and does wish to engage in
       some sort of rehabilitation program as far as that goes.

              “Aggravating factors; I understand that the probation report indicates
       that some of the aggravating factors are some of the very same things that
       this court has mentioned regarding the adult – the numerous adult
       convictions. [¶] Defense goes back to the fact that no serious or violent
       felonies have occurred since the 2010 strike.”
       After defendant’s argument, the trial court addressed the two purported mitigating
factors relied upon by defendant, and found true at least five aggravating circumstances
and no mitigating circumstances, as recommended by the probation officer’s report:

              “I think in many circumstances the factors that [defense counsel] has
       pointed out would, indeed, weigh in mitigation in my view, specifically a
       drug problem can certainly mitigate a situation in certain circumstances,
       and I am mindful that relationships are complicated and that it’s not always
       simply a one-way street.

             “In this case, under these circumstances, I just can’t give significant
       weight in mitigation to those factors based on the length of the history with
       [defendant] here.

              “The drug issue has clearly been going on for quite some time. I see
       a drug conviction as early as 1995, and there are plenty of people with drug
       abuse problems that while they can struggle mightily with using controlled
       substances and their lives can get out of control in many ways, they don’t
       go on to repeatedly harm other individuals, and unfortunately, that’s just
       what I see here with [defendant].

               “As to the involvement that [T.C.] had in making contact with
       [defendant], I don’t have any doubt that there was some of that going on
       here, but [defendant] had been through the court system so many times with
       violations, and it was – or should have been so clear to him that no matter
       what [T.C]’s behavior was, he was not allowed to have any contact with her
       for very good reason; that – I don’t weigh that in mitigation, either.

              “I adopt the findings of aggravation – in aggravation listed by
       probation.




                                            26.
              “[1] [Defendant] was convicted of other crimes for which
       consecutive sentences could have been imposed but for which a concurrent
       sentence will be imposed.

               “[2] I find that he has engaged in violent conduct which indicates a
       serious danger to society. There are many times when criminal threats
       cases are obviously just words, and so I am always aware of taking a close
       look – the importance of taking a close look to see whether there are good
       reasons to take someone’s word seriously, and [defendant] has not just
       made threats in these cases and previously, but he has acted out conduct
       that gives me reason to believe that there is a reason to believe him when he
       says he might do things like this. [¶] So I find that he does pose a danger,
       his age notwithstanding.

              “[3] His prior convictions are numerous.

              “[4] He was on mandatory supervision and summary probation when
       the current offenses were committed.

              “[5] His prior performance on probation, parole and mandatory
       supervision have all been unsatisfactory.”
       Beyond the aggravating circumstances identified by the probation officer, and
before pronouncing the sentence, the trial court further commented: “[6] There are
crimes of violence on more than one occasion; threats of violence on more than one
occasion in this case.”14
       On that record, the trial court concluded that “the factors in aggravation here
decidedly outweigh any factors in mitigation.” It then imposed the upper term on

       14  That defendant has committed multiple crimes of violence is not an aggravating
circumstance specifically identified by California Rules of Court, rule 4.421 (further
references to a rule or rules refer to the California Rules of Court). The trial court’s
comment may have simply been a further justification for its second aggravating
circumstance finding, it may have been an explanation of the first aggravating
circumstance finding (see rule 4.425(a)(2) [whether “crimes involved two separate acts of
violence or threats of violence” impacts a trial court’s sentencing choice for concurrent
versus consecutive sentencing]), or it may have been a separate circumstance that the trial
court believed “reasonably relate[d]” to the “circumstances under which the crime was
committed” such that it was appropriately considered under rule 4.421(c). Because it is
not clear to us, in an abundance of caution, we treat the trial court’s statement as an
articulation of a sixth aggravating circumstance.


                                            27.
counts 1 and 4, setting the term on count 4 to run concurrent with the term on count 1,
and imposed a consecutive one-third middle term on count 3.

       B.     Compliance With Section 1170, Subdivision (b), as Modified by Senate
              Bill No. 567
       Our first consideration is whether the aggravating circumstances relied upon by
the trial court were proved in compliance with section 1170, subdivision (b)(2) or (b)(3).
       As to the first aggravating circumstance—that defendant was convicted of other
crimes for which consecutive sentences could have been imposed but for which a
concurrent sentence will be imposed (rule 4.421(a)(7))—the sentence on count 4 was
designated to run concurrently to the sentence imposed on count 1, so we first review the
operative information and the jury’s verdicts. Count 1 alleged that defendant committed
the crime of criminal threats, naming T.C. as the victim, on or about May 8, 2020;
count 4 alleged that defendant committed the same offense, naming J.S. as the victim, on
or about May 12, 2020. The verdict forms reflect the separate victims for counts 1 and 4,
and refer to the specific counts of the information.
       Section 669, subdivision (a) directs that “[w]hen a person is convicted of two or
more crimes . . . the second or other subsequent judgment upon which sentence is ordered
to be executed shall direct whether the terms of imprisonment or any of them to which he
or she is sentenced shall run concurrently or consecutively.” (See § 1170.1, subd. (a).)
Section 669 “grants the trial court broad discretion to impose consecutive sentences when
a person is convicted of two or more crimes.” (People v. Shaw (2004) 122 Cal.App.4th
453, 458.) Rule 4.425 sets out the considerations for making the discretionary choice
between concurrent and consecutive sentencing, including whether “(1) [t]he crimes and
their objectives were predominantly independent of each other”; “(2) [t]he crimes
involved separate acts of violence or threats of violence”; and “(3) [t]he crimes were
committed at different times or separate places, rather than being committed so closely in
time and place as to indicate a single period of aberrant behavior.” The jury’s verdict


                                             28.
necessarily decided beyond a reasonable doubt that counts 1 and 4 involved separate
threats of violence and were committed at different times. Based on those factual
predicates, the trial court had the discretion to impose the sentence on count 4
consecutive to the sentence on count 1 but elected not to do so. The first aggravating
circumstance was proved in compliance with section 1170, subdivision (b)(2).
       As to the second aggravating circumstance, while defendant had certainly engaged
in violent conduct as evidenced by the fact of his present and prior violent convictions,
whether his conduct “indicate[d] a serious danger to society” (rule 4.421(b)(1)) was not a
fact found true by the jury beyond a reasonable doubt or admitted by defendant. That
circumstance was not proved in compliance with section 1170, subdivision (b).
       As to the third aggravating circumstance, based on certified records of defendant’s
prior convictions (including the rap sheet), the trial court found true six prior felony
convictions that supported its finding that defendant had suffered numerous prior
convictions (the trial court did not find true defendant’s 1992 petty theft with priors
conviction); the trial court imposed a prior strike conviction modification to counts 1 and
4 and was not permitted to consider that conviction in imposing the upper term (rule
4.420(g); § 1170, subd. (b)(5)). (People v. Searle (1989) 213 Cal.App.3d 1091, 1098
[three prior convictions are numerous].) The third circumstance in aggravation was
proved in compliance with section 1170, subdivision (b)(3).
       As to the fourth aggravating circumstance, the jury did not find, and defendant did
not admit, that he was on mandatory supervision and summary probation at the time of
the offenses. While defendant’s rap sheet tends to prove that defendant was on probation
and mandatory supervision on the date he committed the charged offenses, section 1170,
subdivision (b)(3) does not provide for the trial court to consider as an aggravating
circumstance a defendant’s probation or mandatory supervision status at the time of the
charged offense without submitting the matter to a jury.



                                             29.
       As to the fifth aggravating circumstance, defendant did not admit, and the jury did
not find, that defendant’s performance on probation, parole, and mandatory supervision
had been unsatisfactory. Again, while defendant’s rap sheet tended to prove that he
suffered numerous violations of parole, those parole violations were not prior convictions
appropriately considered pursuant to section 1170, subdivision (b)(3) without submission
to a jury.
       Finally, as to the sixth aggravating circumstance, insofar as the trial court intended
its final comment before imposing defendant’s sentence as a further aggravating
circumstance, defendant’s certified rap sheet demonstrated he had previously suffered
multiple prior violent convictions15 and the jury’s verdicts necessarily concluded that
defendant made at least three threats of violence in the present case. That aggravating
circumstance was appropriately considered pursuant to section 1170, subdivision (b)(3).
       In short, the first, third, and sixth aggravating circumstances were proved in
compliance with section 1170, subdivision (b), but the second, fourth, and fifth
circumstances were not. Unless the error was harmless, we must remand the matter to
the trial court for resentencing.
       C.     Harmless Error
              1.      Appropriate Standard
       This court recently articulated the standard for harmless error in the Senate Bill
No. 567 context. (Dunn, supra, 81 Cal.App.5th at pp. 409–410.) We apply that standard:

       “The reviewing court determines (1)(a) beyond a reasonable doubt whether
       the jury would have found one aggravating circumstance true beyond a


       15  In addition to the prior felony convictions explicitly found true by the court in
addressing the prior felony conviction allegations of the first amended information
(§ 1203, subd. (e)(4)), which included battery to emergency personnel causing injury in
1997 (§ 243, subd. (c)), the rap sheet further reflected that defendant had been convicted
of a misdemeanor assault offense in 1995 (§ 245, subd. (a)(1)), and misdemeanor
infliction of corporal injury on an intimate partner in 2010 (§ 273.5, subd. (a)).


                                             30.
       reasonable doubt [16 ] and (1)(b) whether there is a reasonable probability
       that the jury would have found any remaining aggravating circumstance(s)
       true beyond a reasonable doubt. If all aggravating circumstances relied
       upon by the trial court would have been proved to the respective standards,
       any error was harmless. If not, the reviewing court moves to the second
       step of Lopez, (2) whether there is a reasonable probability that the trial
       court would have imposed a sentence other than the upper term in light of
       the aggravating circumstances provable from the record as determined in
       the prior steps. If the answer is no, the error was harmless. If the answer is
       yes, the reviewing court vacates the sentence and remands for resentencing
       consistent with section 1170, subdivision (b).” (Dunn, supra, 81
       Cal.App.5th at pp. 409–410.)
       Our dissenting colleague disagrees with this analysis. In our view, the
disagreement centers in large part on whether Senate Bill No. 567 modified the standard
for a trial court’s exercise of discretion in selecting the lower, middle, and upper terms.
Because our dissenting colleague concludes that Senate Bill No. 567 modified the
standard for exercise of discretion, rather than the manner in which aggravating
circumstances must be proved, she concludes that the “clear indication” standard of
People v. Gutierrez (2014) 58 Cal.4th 1354 (Gutierrez) is more applicable to the second
part of the Dunn analysis than the standard of People v. Watson (1956) 46 Cal.2d 818,
836, which we apply. We respectfully disagree.
       The clear indication standard asks whether there is a clear indication that the trial
court would have imposed the same sentence absent the error. That standard ordinarily
applies if the trial court did not understand its own discretion (Gutierrez, supra, 58
Cal.4th at p. 1391 [when sentencing court is unaware of the scope of its discretionary
powers, “the appropriate remedy is to remand for resentencing unless the record ‘clearly

       16  “Alternatively, this step is satisfied if the trial court relied upon an aggravating
circumstance that relied only upon the fact of defendant’s prior convictions and a
certified record of defendant’s convictions was admitted, or defendant admitted the facts
underlying an aggravating circumstance. [¶] . . . [S]tep (1)(a) or one of its two
alternatives must be satisfied to avoid offending the Sixth Amendment . . . . If not, the
error is not harmless; the sentence must be vacated and the matter remanded to the trial
court for resentencing consistent with section 1170, subdivision (b).”


                                              31.
indicate[s]’ that the trial court would have reached the same conclusion ‘even if it had
been aware that it had such discretion’ ”]) or if there is a retroactive change in the
standard for exercise of discretion after the trial court’s decision (People v. Almanza
(2018) 24 Cal.App.5th 1104, 1110–1111). (See People v. McDaniels (2018) 22
Cal.App.5th 420, 426.) On the other hand, the reasonable probability test of Watson
applies where the trial court understood the nature of its discretion but erred, for instance,
in “relying on an improper sentencing factor . . . .” (McDaniels, supra, 22 Cal.App.5th at
p. 426.) The McDaniels court explained the dichotomy:

       “When a trial court has abused its discretion in choosing among available
       sentencing options, such as by relying on an improper sentencing factor, a
       reviewing court must still affirm unless ‘the error complained of has
       resulted in a miscarriage of justice.’ (Cal. Const., art. VI, § 13.) In these
       situations, the trial court has revealed which sentencing choice it prefers,
       and the reviewing court must decide whether there is a reasonable
       probability that the trial court’s lawful exercise of discretion on remand will
       lead it to make a different choice. But when . . . a trial court has made no
       discretionary choice because it was unaware it had authority to make one,
       an application of the ‘reasonable probability’ standard requires the
       reviewing court to decide what choice the trial court is likely to make in the
       first instance, not whether the court is likely to repeat a choice it already
       made. While it is true that determining whether a trial court is likely to
       repeat a choice involves some degree of conjecture, determining what
       choice the trial court is likely to make in first instance is far more
       speculative, unless the record reveals a clear indication of how the court
       would have exercised its discretion.” (McDaniels, supra, 22 Cal.App.5th at
       p. 426.)
       A clear indication of how the trial court would exercise its discretion is necessary
to find harmless error when the trial court did not understand its discretion or the nature
of the discretionary choice has changed since the trial court’s exercise of discretion.
However, if the trial court has exercised its discretion, but merely relied on erroneous
considerations, the reviewing court asks whether there is a reasonable probability the
sentence would have been more favorable to defendant if the trial court had not relied on
the erroneous considerations.


                                             32.
       Under section 1170, former subdivision (b) the choice of the lower, middle, or
upper term rested “within the sound discretion of the court.” A court was required to
state the reasons for its sentence choice on the record at the time of sentencing. (§ 1170,
former subd. (c).) That sentencing choice was reviewed for abuse of discretion.
Presently, section 1170, subdivision (b) requires the trial court to impose a sentence no
greater than the middle term unless the aggravating circumstances justify a higher
sentence and the facts underlying those circumstances are proved as discussed above.
(§ 1170, subd. (b)(1).) In that situation, the trial court may exercise its discretion to
impose any of the three available sentences. (§ 1170, subd. (b)(1), (b)(2); rule 4.420(a),
(b).) The factors in aggravation and in mitigation remain the same (rule 4.421); and the
standard for reviewing whether the trial court abused its discretion in imposing the upper
term remains the same. A trial court’s exercise of discretion in selecting the upper,
middle, or lower term remains the same. What is changed is the finder of fact for the
facts underlying the aggravating circumstances. No presumption against the upper term
exists when there are circumstances in aggravation that justify imposition of the upper
term. (See Sen. Rules Com., Off. of Sen. Floor Analyses, Rep. on Sen. Bill No. 567
(2021–2022 Reg. Sess.) as amended Sept. 3, 2021, p. 4 [Sen. Bill No. 567 “creates a
presumption of sentencing judg[]ment not to exceed the middle terms, unless there are
circumstances in aggravation of a crime that justify the imposition of the upper term”].)
In other words, the trial court’s discretion to impose the upper term is limited only until
the facts underlying aggravating circumstances that justify imposition of the upper term
are proved as required.
       The first step of the analysis from Dunn considers whether the facts underlying the
aggravating circumstances relied upon by the trial court were provable. (Dunn, supra, 81
Cal.App.5th at pp. 409–410.) If the facts underlying all circumstances were provable to
the respective standards, the error is harmless because the trial court has already
exercised its discretion—pursuant to the same discretionary standard as existed before

                                              33.
Senate Bill No. 567 took effect—to conclude that imposition of the upper term is
warranted. (Dunn, at pp. 409–410.) If not, we consider whether there is a reasonable
probability the trial court would have exercised its discretion differently without
consideration of unproved factors. (Id. at p. 410; see McDaniel, supra, 22 Cal.App.5th at
p. 426.)
       In sum, while the manner of establishing the factual predicates underlying the
aggravating circumstances relied upon by the trial court has changed, the exercise of
discretion has not. Senate Bill No. 567 did not change the nature of, or considerations
involved in, the trial court’s exercise of discretion in selecting between the lower, middle,
or upper term. For that reason, we conclude that Watson’s “reasonable probability” test
applies rather than Gutierrez’s “clear indication” test.
              2.     Analysis
       Returning to the aggravating circumstances relied upon by the trial court, we
consider whether the second, fourth, and fifth circumstances—although not proved in
compliance with section 1170, subdivision (b)—would have been found true by the jury
beyond a reasonable doubt. Because we concluded that the first, third, and sixth
aggravating circumstances were proved in compliance with section 1170, subdivision
(b)(2) and (b)(3), we need only conclude that there is no reasonable probability that the
jury would not have found true beyond a reasonable doubt each remaining aggravating
circumstance. (Dunn, supra, 81 Cal.App.5th at p. 409, fn. 13.)
       As to the second aggravating circumstance, while there can be no dispute that
defendant had previously been convicted of violent offenses and in this case threatened to
kill T.C. while attempting to beat down the door to J.S.’s home, there is a reasonable
probability that the jury would not have found true that defendant’s prior violent conduct
presently “indicate[d] a serious danger to society.” (Rule 4.421(b)(1), italics added.)
Our Supreme Court has cautioned against attempting to determine whether a jury would
have found true aggravating circumstances that require “an imprecise quantitative or

                                             34.
comparative evaluation of the facts.” (People v. Sandoval, supra, 41 Cal.4th at p. 840.)
“[T]o the extent a potential aggravating circumstance . . . rests on a somewhat vague or
subjective standard, it may be difficult for a reviewing court to conclude with confidence
that, had the issue been submitted to the jury, the jury would have assessed the facts in
the same manner as did the trial court.” (Ibid.) Such is the case here. Whether defendant
posed a serious danger to society is a somewhat subjective inquiry, not capable of precise
determination. For instance, the jury might have concluded that because defendant was
not armed with a weapon during the commission of the offenses, he did not pose a
serious danger to society. Or it could have determined that he posed a serious risk of
danger to society because of his repeated interactions with T.C. despite the protective
order precluding him from such contact. Any conclusion on our part would be
speculative.
       As to the fourth circumstance in aggravation, the certified rap sheet shows that
defendant was granted a three-year term of probation on July 1, 2019, in Tulare County
Superior Court case No. PCM382096 based on his conviction for violation of a protective
order. The rap sheet further reflects that on December 17, 2019, defendant was sentenced
in Tulare County Superior Court case No. PCF385431 to a two-year split sentence, with
one year to be served in county jail and the other on mandatory supervision, for violation
of a protective order. Indeed, defendant stipulated that he committed both offenses. On
May 8, 2020, and on May 12, 2020, defendant committed the offenses now before this
court. There is no reasonable probability that a jury would have concluded beyond a
reasonable doubt that defendant was not on mandatory supervision and probation on the
dates he committed the offenses in this case.
       As to the fifth circumstance in aggravation, defendant’s rap sheet showed that he
was found in violation of parole nine times: on October 20, 2000, October 3, 2001,
June 27, 2002, April 8, 2005, July 22, 2005, January 20, 2006, September 18, 2006,
July 9, 2007, and September 10, 2008. The rap sheet further shows defendant violated

                                            35.
probation at least seven times and mandatory supervision once: defendant was granted
three years’ probation on October 12, 2000, and began serving a sentence for a new
offense of conviction on August 25, 2001. Defendant was granted three years’ probation
on March 6, 2009, and began serving a new term of probation for a new offense of
conviction on July 7, 2009. Defendant was again granted three years’ probation on
July 7, 2009, and began serving a sentence for a new offense of conviction on March 4,
2010. Defendant was granted 60 months’ probation on August 17, 2018, and was
convicted of new offenses on October 18, 2018. Defendant was granted three years’
probation on the new offense on October 18, 2018, and was convicted of new offenses on
May 14, 2019, for which he was granted an additional three-year term of probation. On
July 1, 2019, defendant was convicted of a new offense and granted an additional three-
year term of probation. On December 17, 2019, defendant was convicted of a new
offense and granted a split sentence, with one year to be served in jail and one year of
mandatory supervision. On May 8, 2020, and May 12, 2020, defendant committed the
instant offenses. In short, in the past 20 years, defendant has not successfully completed
parole, probation, or mandatory supervision. The probation report, upon which the trial
court relied, reflected the same violations of probation, parole, and mandatory
supervision. Defendant did not object to the accuracy of the rap sheet or the probation
report at sentencing and there was no logical reason that he would not have done so if any
portion of those documents was not correct. We have no difficulty concluding that there
is no reasonable probability the jury would not have concluded beyond a reasonable
doubt that defendant’s performance on parole, probation, and mandatory supervision was
unsatisfactory.
       To recap, the first, third, and sixth aggravating circumstances were proved in
compliance with section 1170, subdivision (b); and we conclude there is no reasonable
probability the fourth and fifth circumstances would not have been found true by the jury
beyond a reasonable doubt; however, we conclude there is a reasonable probability the

                                            36.
jury would not have found true beyond a reasonable doubt the second aggravating
circumstance. We must therefore determine whether there is a reasonable probability the
trial court would have sentenced defendant to a sentence less than the upper term based
on the first, and third through sixth aggravating circumstances. We conclude there is not.
In considering all six aggravating circumstances and no circumstances in mitigation, the
trial court commented that “the factors in aggravation here decidedly outweigh any
factors in mitigation.” Even without consideration of the second circumstance in
aggravation, there is no reasonable probability the trial court would have imposed a lesser
sentence. This is particularly true in light of the overlap between the second and sixth
factors in aggravation. While a jury may not have found true that defendant posed a
serious danger to society, the trial court was permitted to rely on the violent nature of
defendant’s prior offenses and the threats of violence found true by the jury beyond a
reasonable doubt in this case in considering whether the upper term was warranted. In
our view, those factors considerably overlap. Because five of the six aggravating factors
relied upon by the trial court in imposing the upper term were proved in compliance with
section 1170, subdivision (b) or provable on the record before us to the jury beyond a
reasonable doubt, because the one aggravating circumstance not provable from the record
considerably overlapped with an aggravating circumstance proved in compliance with
section 1170, subdivision (b)(3), and because the trial court gave no weight to the alleged
circumstances in mitigation, we conclude there is no reasonable probability the trial court
would have imposed a term less than the upper term if it had not erroneously considered
the second aggravating circumstance. We therefore find the error harmless. 17



       17 Defendant notes the court did not address the section 667, subdivision (a), prior
serious felony enhancement as to counts 3 and 4, and that the abstract of judgment should
be corrected to reflect the enhancements were stayed as to those counts. In the context of
determinate term sentences, prior serious felony enhancements do not attach to particular
counts, but are instead added just once at the final step in computing the aggregate

                                             37.
                                     DISPOSITION
      The trial court is directed to issue an amended abstract of judgment reflecting
defendant’s total term of imprisonment is 12 years 4 months. In all other respects, the
judgment is affirmed.


                                                                              DETJEN, J.
I CONCUR:



HILL, P. J.




determinate sentence. (People v. Sasser (2015) 61 Cal.4th 1, 15–17.) Here, the court
correctly imposed the enhancement once, as the abstract of judgment accurately reflects.


                                           38.
MEEHAN, J., Concurring and Dissenting.
I.     Introduction and Summary
       I concur in the majority’s affirmance of defendant’s conviction on count 1 in
part I. of the Discussion, and in affirmance of the trial court’s denial of a continuance of
the sentencing hearing in part II. of the Discussion. In part III. of the Discussion, the
majority applies People v. Dunn (2022) 81 Cal.App.5th 394 (opn. mod. and ordered pub.
July 20, 2022) (Dunn) and its invocation of a harmless error analysis to conclude
defendant is not entitled to resentencing under Senate Bill No. 567 (2021–2022 Reg.
Sess.) (Senate Bill 567 or Sen. Bill 567). I respectfully decline to join in the majority’s
reasoning and conclusions in this regard.
       Defendant was sentenced to an upper term under former section 1170 of the Penal
Code on counts 1 and 4.1 The former version of the statute permitted the sentencing
court broad discretion to select the appropriate term of imprisonment articulated for the
crime committed among three permissible options: low, middle, or upper. The
sentencing court was allowed to find and weigh aggravating and mitigating
circumstances and, based on the circumstances, was free to select any one of the terms it
believed best served the interests of justice.
       Senate Bill 567 significantly altered this sentencing scheme and the new law limits
a trial court’s discretion to impose an upper term: “the court shall, in its sound discretion,
order imposition of a sentence not to exceed the middle term .…” (§ 1170, subd. (b)(1).)
Presumptively, the middle term is now the maximum term that may be imposed and it
may be exceeded “only when there are circumstances in aggravation of the crime that
justify imposition of a term of imprisonment exceeding the middle term .…” (Id.,
subd. (b)(2).) In addition, the facts underlying those circumstances must be proven,
admitted or evidenced in a specific manner not required under the former law. (Ibid.)


1      Further statutory references are to the Penal Code unless otherwise stated.
       Presumptions affecting the trial court’s sentencing discretion that are enacted in
new legislation or by judicial precedent have been recognized as key ameliorative
changes in the law, including those implemented by Senate Bill 567. Further, the Courts
of Appeal have uniformly agreed the Legislature intended Senate Bill 567 to be applied
retroactively. In this situation, similar to other ameliorative and retroactively applied law
that affects a court’s sentencing discretion, the standard articulated by the California
Supreme Court in People v. Gutierrez (2014) 58 Cal.4th 1358, 1382 (Gutierrez) governs
and ultimately requires resentencing unless the record clearly indicates the trial court
would have imposed the upper term had it known of the new presumptive middle term.
       In Gutierrez, the Supreme Court considered a retroactive change in the trial
court’s sentencing discretion based on a presumption that mirrors the one at issue here.
The Gutierrez court interpreted section 190.5, subdivision (b) (section 190.5(b) or
§ 190.5(b)), which provided that the penalty for 16- to 17-year-old juveniles convicted of
special-circumstance murder shall be life without the possibility of parole (LWOP) or
25 years to life at the court’s discretion. At that time, appellate and trial courts had long
construed this provision as establishing LWOP as the presumptive term. The Supreme
Court held that section 190.5(b) contained no such presumption and explained that,
“Although the trial courts in these cases understood they had some discretion in
sentencing, the records do not clearly indicate that they would have imposed the same
sentence had they been aware of the full scope of their discretion. Because the trial
courts operated under a governing presumption in favor of [LWOP], we cannot say with
confidence what sentence they would have imposed absent the presumption.” (Gutierrez,
supra, 58 Cal.4th at p. 1391.)
       The Gutierrez court observed that courts previously supporting the LWOP
presumption believed the statute expressed a preference for LWOP as the “‘generally
mandatory’” punishment and that “‘the court’s discretion is concomitantly circumscribed
to that extent.’” (Gutierrez, supra, 58 Cal.4th at p. 1370, italics added, quoting People v.

                                              2.
Guinn (1994) 28 Cal.App.4th 1130, 1142.) In Gutierrez, the change in the law
retroactively expanded the trial court’s sentencing discretion by eliminating a
presumption in favor of LWOP. Here, the change in the law retroactively restricts the
sentencing court’s discretion by adding an express presumption in favor of a sentence not
exceeding the middle term. Directly pertinent here, the high court reasoned “it is one
thing to say that a court, confronting [three] permissible sentencing options, may impose
the harsher sentence if it finds that sentence justified by the circumstances. It is quite
another to say that a court, bound by a presumption [not to exceed the middle term], must
impose that sentence unless it finds good reason not to do so.” (Gutierrez, supra, at
p. 1382.)
       The trial court in this case made its sentencing decision in the absence of the new
presumption against exceeding the middle term, and the record does not clearly indicate
that the court would have imposed the upper term had it been aware of the new constraint
on its discretion. I believe Gutierrez is binding and the appropriate remedy is to remand
for the sentencing court to exercise its newly informed and circumscribed discretion in
the first instance.
       The majority’s departure from the Supreme Court’s clear indication test appears to
be predicated upon the proposition that Senate Bill 567 did not change the trial court’s
sentencing discretion and only changed the manner in which aggravating circumstances
must be proved. This approach necessarily is based on what I believe is an unreasonable
interpretation of the amended version of section 1170, subdivision (b) (section 1170(b) or
§ 1170(b)), as Senate Bill 567 amended the statute in more than one way. In
subdivision (b)(1), the Legislature established a clear and express new preference in
sentencing of the type the Supreme Court has explained affects the trial court’s discretion
that did not exist in the prior version. If the Legislature did not intend to alter the
sentencing court’s discretion in this manner, it simply could have left intact the language
articulating the prior standard. Contrary to the rules of statutory interpretation, the

                                               3.
majority gives no effect to the not-to-exceed language and the change in sentencing
discretion it manifests. Rather, they bypass subdivision (b)(1) and give effect only to
how the facts underlying aggravating circumstances must be proved, admitted or
evidenced under subdivision (b)(2) and (b)(3). The fact is, in the context of upper term
sentences, no court embracing a harmless error analysis to preclude resentencing under
Senate Bill 567 acknowledges the extent of the changes in the law, meaningfully
addresses Gutierrez, or explains their departure from Gutierrez’s governing standard.
       I agree that a harmless error analysis may be applied to test an original upper term
sentence for legal viability under the Sixth Amendment and the new law as it relates to
how facts underlying the aggravating circumstances are determined. If, in imposing an
upper term, the trial court relied on aggravating circumstances not admitted or proved as
Sixth Amendment principles and the amended statute require, reversal may not be
necessary if one or all of the circumstances are deemed harmlessly considered under a
prejudicial error analysis.
       This analysis, however, is only probative of whether the sentence is invalid and
remand is mandated, not whether resentencing is precluded. In the event that none of the
aggravating circumstances are supported by facts properly or harmlessly found, an upper
term is not even legally viable under the new law and remand is required without the
necessity of further inquiry. On the other hand, if any or all of the aggravating
circumstances were properly or harmlessly considered, then the upper term could be
imposed if the statute’s other provisions are satisfied. But applying a harmless error test
for this purpose, in my view, cannot resolve whether the trial court would, with the
benefit of the new presumption against exceeding the middle term, exercise its newly
circumscribed discretion and nonetheless impose the upper term.
       To answer the latter question of what the trial court would do, my colleagues here
and in Dunn, along with other courts, apply a second harmless error analysis to gauge the
likelihood of what sentence the trial court would impose on resentencing based on their

                                             4.
calculation of reasonable probabilities. How a trial court would balance the
circumstances under a new standard of discretion in the first instance, however, should
not be a matter of estimating the odds. I agree a second inquiry is necessary, but I would
apply Gutierrez and ascertain whether the record clearly indicates that the trial court
would make the same sentencing decision notwithstanding the new constraint on its
discretion. The clear indication test requires more than a showing that the trial court’s
original imposition of the upper term simply is supported by one or more of the
aggravating circumstances properly or harmlessly considered. It requires a new
evaluation and weighing of the circumstances by the sentencing court that starts with the
awareness that the new statutory preference bears on its discretion. To do otherwise is to
conflate this starting preference with the necessary procedural requirements for finding
aggravating circumstances that justify overcoming it.
       A harmless error approach to determine how the trial court would exercise its
newly informed discretion unnecessarily injects a layer of speculation into the inquiry
that is out of step with Gutierrez and effectively places the sentencing decision in the
hands of the appellate court. Importantly, it deprives the defendant of a fair opportunity
to obtain all of the ameliorative benefits of the new law, and precludes the defendant
from a sentencing determination made in the exercise of informed discretion. In sum,
while a harmless error test may be utilized to test an upper term sentence for legal
viability as a threshold inquiry, Gutierrez guides any subsequent analysis determinative
of resentencing. When I apply that framework here, defendant is clearly entitled to
resentencing. Therefore, I respectfully dissent from the majority’s reasoning and
conclusion in part II. of the Discussion.
II.    Applicable Legal Background and Principles
       Prior to January 1, 2022, former section 1170(b) provided that “[w]hen a judgment
of imprisonment is to be imposed and the statute specifies three possible terms, the
choice of the appropriate term shall rest within the sound discretion of the court.… The

                                             5.
court shall select the term which, in the court’s discretion, best serves the interests of
justice.…”
       Senate Bill 567 amended section 1170(b), and it now provides that “[w]hen a
judgment of imprisonment is to be imposed and the statute specifies three possible terms,
the court shall, in its sound discretion, order imposition of a sentence not to exceed the
middle term, except as otherwise provided in paragraph (2).” (Id., (b)(1).) “The court
may impose a sentence exceeding the middle term only when there are circumstances in
aggravation of the crime that justify the imposition of a term of imprisonment exceeding
the middle term, and the facts underlying those circumstances have been stipulated to by
the defendant, or have been found true beyond a reasonable doubt at trial by the jury or
by the judge in a court trial….” (Id., (b)(2).)
       The genesis of the harmless error analysis to measure the need for resentencing
upon retroactive application of Senate Bill 567 appears rooted in how the Sixth
Amendment is implicated by section 1170(b)(1)’s prohibition on exceeding the middle
term and the new state law requirements for proving aggravating circumstances. In
general terms, former section 1170(b) did not restrict a trial court’s discretion to impose
an upper term, so a Sixth Amendment jury trial right did not attach to the aggravating-
circumstance findings used to support an upper term; the trial court was free to make
these findings itself without a jury.
       In retroactively restricting a court’s discretion to impose the upper term under the
new law, a jury trial right retroactively attaches to the aggravating-circumstance findings
made to support that upper term under the former law. 2 The new procedural
requirements in section 1170(b)(2) (which address this Sixth Amendment issue) also
retroactively attach to the original sentencing decision. The resulting question is whether


2       As I indicate, post, a Sixth Amendment jury trial right does not attach to the fact of
a prior conviction or facts the defendant has admitted.


                                              6.
aggravating-circumstance findings made by the court without a jury survive
constitutional and state law scrutiny. The focus of the harmless error analyses deployed
to consider retroactive application of Senate Bill 567 revolve exclusively around this
question, but none accounts for how retroactively limiting the sentencing court’s
discretion also precludes the original sentencing decision from being a fully informed
one.
       Accordingly, to explicate my position in full context, I begin my analysis with the
Sixth Amendment and its relevance to Senate Bill 567 and section 1170(b).
       A.     Sixth Amendment Implications
              1.     Sixth Amendment and California’s Determinate Sentencing Law (DSL)
       “Other than the fact of a prior conviction, any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.” (Apprendi v. New Jersey (2000) 530 U.S. 466, 490
(Apprendi).) As such, “the Federal Constitution’s [Sixth Amendment] jury-trial
guarantee proscribes a sentencing scheme that allows a judge to impose a sentence above
the statutory maximum based on a fact, other than a prior conviction, not found by a jury
or admitted by the defendant.” (Cunningham v. California (2007) 549 U.S. 270, 274–275
(Cunningham).) “[T]he relevant ‘statutory maximum’ is not the maximum sentence a
judge may impose after finding additional facts, but the maximum he may impose
without any additional findings.” (Blakely v. Washington (2004) 542 U.S. 296, 303–304
(Blakely).)
       California’s DSL in effect from 1977 to 2007 assigned to the trial judge, not a
jury, the authority to find facts that exposed a defendant to an elevated upper term
sentence. The pre-2007 version of section 1170(b), provided that “the court shall order
imposition of the middle term, unless there are circumstances in aggravation or
mitigation of the crime.” (Stats. 1976, ch. 1139, § 273, pp. 5140–5141, as amended by
Stats. 1977, ch. 165, § 15, pp. 647–649.) The circumstances in aggravation or mitigation

                                             7.
were to be determined by the court after consideration of the trial record; the probation
officer’s report; statements in aggravation or mitigation submitted by the parties, the
victim, or the victim’s family; and any further evidence introduced at the sentencing
hearing. (Stats 1976, ch. 1139, § 273, pp. 5140–5141; see Cunningham, supra, 549 U.S.
at p. 277, citing § 1170, former subd. (b).) The California Rules of Court provided that
“[c]ircumstances in aggravation” were to be “established by a preponderance of the
evidence.” (Cal. Rules of Court, former rule 4.420(b).)
       In 2007, the United States Supreme Court held this sentencing scheme violated the
Sixth Amendment’s jury-trial guarantee as articulated in Apprendi and Blakely because it
allowed a sentencing judge to impose a term beyond the statutory maximum based on
facts not proven to a jury beyond a reasonable doubt or admitted by the defendant.
(Cunningham, supra, 549 U.S. at p. 293.) The high court explained “California’s DSL,
and the Rules governing its application, direct the sentencing court to start with the
middle term, and to move from that term only when the court itself finds and places on
the record facts—whether related to the offense or the offender—beyond the elements of
the charged offense.” (Id. at p. 279.) Applying Apprendi and Blakely, the court
concluded the middle term under California’s DSL was the relevant statutory maximum.
(Cunningham, supra, at p. 288.) To the extent the DSL allowed a sentencing judge to
find facts necessary to impose a punishment exceeding the middle term that were neither
established by the jury’s verdict, the defendant’s admissions, or the defendant’s prior
convictions, the system did not “withstand measurement against [the court’s] Sixth
Amendment precedent.” (Cunningham, supra, at p. 293.)
       Applying Cunningham in People v. Black (2007) 41 Cal.4th 799 (Black II), the
California Supreme Court addressed whether the imposition of the upper term in the
circumstances of Black’s case violated the Sixth Amendment. Black argued he had a
right to a jury trial on all aggravating circumstances that may be considered by the
sentencing court in imposing the upper term, even if one aggravating circumstance was

                                             8.
established in accordance with Blakely. (Black II, supra, at p. 814.) This was so, Black
argued, because selection of the upper term was justified only when the circumstances in
aggravation outweigh the circumstances in mitigation—thus, a court could not impose the
upper term unless it determined that any aggravating circumstances were of sufficient
weight to justify the upper term. (Ibid.) Accordingly, Black asserted, “if only one of
several aggravating circumstances considered by the trial court has been established
pursuant to Sixth Amendment requirements, and the upper term sentence is selected, the
court has imposed ‘punishment that the jury’s verdict alone does not allow, the jury has
not found all the facts “which the law makes essential to the punishment,” [citation] and
the judge exceeds his proper authority.’” (Black II, supra, at p. 814, quoting Blakely,
supra, 542 U.S. at p. 304.)
       Our high court rejected this argument. The court observed that “under the line of
high court decisions beginning with Apprendi, …, and culminating in Cunningham, …,
the constitutional requirement of a jury trial and proof beyond a reasonable doubt applies
only to a fact that is ‘legally essential to the punishment’ (Blakely, supra, 542 U.S. at
p. 313), that is, to ‘any fact that exposes a defendant to a greater potential sentence’ than
is authorized by the jury’s verdict alone (Cunningham, supra, 549 U.S. at p. [281]).”
(Black II, supra, 41 Cal.4th at p. 812.) “‘The Sixth Amendment question, the Court has
said, is whether the law forbids a judge to increase [the] defendant’s sentence unless the
judge finds facts that the jury did not find (and the offender did not concede).’ (Rita v.
United States (2007) 551 U.S. [338, 352].)” (Ibid.)
       Under California’s pre-2007 determinate sentencing scheme, the sentencing court
was required to order imposition of the middle term unless there were circumstances in
aggravation or mitigation of the crime. (Black II, supra, 41 Cal.4th at p. 808, citing
§ 1170, former subd. (b).) Under this framework, the court pointed out, the presence of
one aggravating circumstance made it lawful for the trial court to impose an upper term
sentence. (Black II, supra, at p. 813.) So long as one aggravating circumstance was

                                              9.
established in accordance with the constitutional requirements, the defendant was no
longer entitled to the middle term, and the upper term became the statutory maximum for
Sixth Amendment purposes. (Black II, supra, at p. 813.) The court explained further that
a sentencing court’s “factual findings regarding the existence of additional aggravating
circumstances may increase the likelihood that it actually will impose the upper term
sentence, but these findings do not themselves further raise the authorized sentence
beyond the upper term. No matter how many additional aggravating facts are found by
the court, the upper term remains the maximum that may be imposed. Accordingly,
judicial factfinding on those additional aggravating circumstances is not
unconstitutional.” (Id. at p. 815.)
       Based on this, the Black II court held “as long as a single aggravating
circumstance that renders a defendant eligible for the upper term sentence has been
established in accordance with the requirements of Apprendi and its progeny, any
additional factfinding engaged in by the trial court in selecting the appropriate sentence
among the three available options does not violate the defendant’s right to jury trial.”
(Black II, supra, 41 Cal.4th at p. 812.)
       Applying this reasoning to the facts before it, our high court noted one of the
aggravating facts the trial court relied on to impose the upper term sentence was that
force was used against the victim to commit the underlying crime, a fact that was
necessarily presented to the jury in the form of a special allegation. 3 This aggravating
circumstance, the court reasoned, rendered Black eligible for the upper term under
section 1170. (Black II, supra, 41 Cal.4th at p. 817.) Beyond that, the trial court had
relied on Black’s numerous prior convictions as an aggravating circumstance, which the


3      The jury had found true the allegation that Black had committed the offense by
means of “‘force, violence, duress, menace, and fear of immediate and unlawful bodily
injury’” within the meaning of section 1203.066, subdivision (a)(1), which rendered
Black ineligible for probation. (Black II, supra, 41 Cal.4th at pp. 816–817.)


                                             10.
court held came within the prior conviction exception to which no jury trial right applied.
(Id. at pp. 818–820.) As Black was eligible for the upper term sentence based on at least
one aggravating circumstance found in compliance with the Sixth Amendment and the
prior conviction exception thereto, the court concluded his right to a jury trial was not
violated by imposition of the upper term sentence. (Black II, supra, at p. 820.)

              2.     The Harmless Error Test for Sixth Amendment Violations in
                     Sentencing Under the DSL
       On the same day it decided Black II, our high court issued its opinion in People v.
Sandoval (2007) 41 Cal.4th 825 (Sandoval), which also presented a question of whether
the imposition of an upper term sentence under the pre-2007 DSL violated the
defendant’s Sixth Amendment rights. Different from Black II, none of the aggravating
circumstances found by the trial court for imposing the upper term satisfied the Sixth
Amendment under Apprendi, Blakely or Cunningham; all were based on the facts
underlying the crime, none of which had been admitted by the defendant, established by
the jury’s verdict, or involved a prior conviction. (Sandoval, supra, at pp. 837–838.) The
court concluded the upper term sentence violated the Sixth Amendment, but then
proceeded to determine whether that error was harmless. (Id. at pp. 838–843.)
       The court explained the denial of a Sixth Amendment jury trial right was reviewed
under the harmless error standard set forth in Chapman v. California (1967) 386 U.S. 18
(Chapman). (Sandoval, supra, 41 Cal.4th at p. 838.) However, the relevant question
regarding the failure to submit a sentencing factor to a jury was not whether the error
contributed to the verdict; rather, the question was whether the jury’s verdict would have
authorized the upper term sentence had the aggravating circumstance been submitted to
the jury. (Ibid.) Reiterating its reasoning in Black II that only one aggravating
circumstance renders a defendant eligible for an upper term sentence and tailoring the
Chapman error standard to the context, Sandoval held that “[i]f a reviewing court
concludes, beyond a reasonable doubt, that the jury, applying the beyond -a-reasonable-


                                             11.
doubt standard, unquestionably would have found true at least a single aggravating
circumstance had it been submitted to the jury,” the error is harmless. (Sandoval, supra,
at p. 839.)

              3.     Retroactive Application of Senate Bill 567 Implicates the Sixth
                     Amendment
       Meanwhile, in response to Cunningham, California’s Legislature amended the
DSL through urgency legislation effective March 30, 2007. (Stats. 2007, ch. 3, § 2.) The
amended DSL did away with a presumptive middle term and left “the choice of the
appropriate term” to the “sound discretion of the court.” (Stats. 2007, ch. 3, § 2.) The
jury’s verdict alone was sufficient to render a defendant eligible for an upper term
sentence, making the upper term the relevant statutory maximum for purposes of the
Sixth Amendment, remedying the DSL’s constitutional infirmity. (See generally
Apprendi, supra, 530 U.S. at p. 481 [observing nothing in the common law history
pertaining to jury trial right in criminal cases “suggests that it is impermissible for judges
to exercise discretion—taking into consideration various factors relating both to offense
and offender—in imposing a judgment within the range prescribed by statute”].)
       Under the changes effected by Senate Bill 567, a trial court imposing a sentence
may no longer select any of the three terms that best serves the interests of justice, but
must impose a sentence that does not exceed the middle term, except as provided in
section 1170(b)(2). As elements of the offense being punished may not be used to
impose an upper term (Cal. Rules of Court, rule 4.420(h)), a defendant is not eligible for
an upper term sentence based solely on a conviction on the substantive offense—only the
presence of an additional aggravating circumstance proved, admitted or evidenced in
conformity with all the requirements of section 1170(b)(2) and (b)(3) will render a
defendant eligible for an upper term.
       Senate Bill 567 addressed the potential Sixth Amendment issue regarding upper
term sentences by requiring aggravating circumstances be found, admitted or evidenced


                                             12.
in conformity with Sixth Amendment principles. But when Senate Bill 567 is applied
retroactively to sentencings occurring under section 1170, former subdivision (b), the
issue is whether the aggravating circumstances found by the sentencing judge and relied
on to impose the upper term now comply with the Sixth Amendment and the new state
law.4

        B.    Courts Applying a Harmless Error Analysis to Assess the Need for
              Resentencing on Retroactive Application of Senate Bill 567
        Apparently to address this potential issue, the Court of Appeal in Flores extended
the harmless error test applied in Sandoval to assess whether an upper term sentence
imposed under the former DSL required resentencing upon retroactive application of the
new law. (Flores, supra, 75 Cal.App.5th at p. 500.) There, to impose the upper term
under section 1170, former subdivision (b), the sentencing court relied on aggravating
circumstances that included the defendant’s numerous prior convictions and sustained
juvenile delinquency petitions, and the defendant’s unsatisfactory performance while on
probation—he was on probation when he committed his current offenses. (Flores, supra,
at p. 500.) To the extent these aggravating circumstances were not stipulated or found
true by a jury beyond a reasonable doubt, the court applied Sandoval and concluded that,
“beyond a reasonable doubt, the jury would have found true at least one aggravating
circumstance.” (Flores, supra, at p. 521.) The court summarily concluded remand for
resentencing under the new law was unnecessary.
        The appellate court in Lopez disagreed with Flores that Sandoval was dispositive

4      The Courts of Appeal have uniformly concluded Senate Bill 567 is an ameliorative
change in the law that applies retroactively. (People v. Flores (2022) 73 Cal.App.5th
1032, 1039; accord, People v. Flores (2022) 75 Cal.App.5th 495, 500–501 (Flores);
People v. Lopez (2022) 78 Cal.App.5th 459, 465 (Lopez); People v. Zabelle (2022) 80
Cal.App.5th 1098, 1109 (Zabelle); Dunn, supra, 81 Cal.App.5th at p. 403; see People v.
Wandrey (2022) 80 Cal.App.5th 962, 981 (Wandrey) [accepting parties’ concession Sen.
Bill 567 is ameliorative and applies retroactively]; see also People v. Salazar (2022) 80
Cal.App.5th 453, 462 [same].)


                                            13.
as to resentencing in the context of Senate Bill 567, and fashioned a different harmless
error analysis: “The question of prejudice under retroactive application of the revised
triad system involves a two-step process, neither of which includes a determination as to
whether the trial court relied on a single, or even a few, permissible factors in selecting an
upper term. Rather, under the new version of the triad system set forth in section 1170,
the initial relevant question for purposes of determining whether prejudice resulted from
failure to apply the new version of the sentencing law is whether the reviewing court can
conclude beyond reasonable doubt that a jury would have found true beyond a reasonable
doubt all of the aggravating factors on which the trial court relied in exercising its
discretion to select the upper term. If the answer to this question is ‘yes,’ then the
defendant has not suffered prejudice from the court’s reliance on factors not found true
by a jury in selecting the upper term. However, if the answer to the question is ‘no,’ we
then consider the second question, which is whether a reviewing court can be certain, to
the degree required by People v. Watson (1956) 46 Cal.2d 818, 836, that the trial court
would nevertheless have exercised its discretion to select the upper term if it had
recognized that it could permissibly rely on only a single one of the aggravating factors, a
few of the aggravating factors, or none of the aggravating factors, rather than all of the
factors on which it previously relied.” (Lopez, supra, 78 Cal.App.5th at p. 467, fn. 11.)
       The trial court in Lopez had imposed an upper term sentence for one of the
defendant’s offenses based on nine aggravating factors that related to the nature of the
crimes, how they were committed, and the danger to society the defendant posed;
numerous prior convictions increasing in seriousness; a prior prison term served; and
unsatisfactory performance on probation, mandatory supervision and postrelease
community supervision or parole. (Lopez, supra, 78 Cal.App.5th at p. 464, fn. 8.) Most
of these factors were not found true beyond a reasonable doubt by a jury, nor were they
admitted by the defendant.



                                             14.
       On appeal, the court concluded that upon retroactive application of Senate
Bill 567, the improper consideration of aggravating circumstances could not be deemed
harmless unless it could be determined beyond a reasonable doubt that a jury would have
found true beyond a reasonable doubt every aggravating circumstance on which the court
relied in imposing the upper term—the adapted Chapman harmless error test articulated
in Sandoval for Sixth Amendment jury-trial right violations. (Lopez, supra, 78
Cal.App.5th at pp. 465–466.) The court rejected the People’s suggestion that
resentencing was unnecessary because the trial court had relied on one permissible
circumstance. (Id. at pp. 466–467 & fn. 10.) The court reasoned that while
“unquestionably the trial court may still rely on any single permissible aggravating factor
to select an upper term sentence under the newly revised triad system” (id. at p. 467),
state law required all aggravating circumstances to be found true by a jury beyond a
reasonable doubt, admitted by the defendant, or constitute a prior conviction (id. at
p. 466). From the facts before it, the court found several aggravating circumstances did
not pass scrutiny under the adapted Chapman harmless error test. (Lopez, supra, at
pp. 465–468.)
       The court reasoned that when not all aggravating circumstances could be deemed
harmlessly considered, a second relevant prejudice question must be addressed: whether
the court would have exercised its discretion to impose the upper term on less than all the
aggravating circumstances originally relied upon. (Lopez, supra, 78 Cal.App.5th at
p. 467.) Notably applying Gutierrez, the court remanded for resentencing under the new
law because the record did not clearly indicate the trial court would have exercised its
discretion to impose an upper term based solely on a single permissible aggravating
circumstance or some constellation of permissible aggravating circumstances less than all
it had originally relied upon. (Lopez, supra, at pp. 467–468.)
       Somewhat differently in Wandrey, the court concluded that, to determine whether
resentencing is warranted under the new law, the harmless error test under Sandoval did

                                            15.
not encompass the separate variable that Senate Bill 567 posed in “changing the
framework within which the trial court exercises its discretion by specifying a
legislatively determined presumptive sentence.” (Wandrey, supra, 80 Cal.App.5th at
p. 982.) Thus, instead of relying on Sandoval exclusively to determine whether
resentencing was necessary, the court cited Lopez and applied a slightly modified
resentencing test, assessing whether it was “certain the jury would have found beyond a
reasonable doubt the aggravating circumstances relied on by the court and whether the
trial court would have exercised its discretion in the same way if it had been aware of the
statutory presumption in favor of the middle term.” (Wandrey, supra, at p. 982.)
Applying this framework, the court remanded for resentencing, reasoning it would
require “[s]ome degree of speculation” to conclude the jury would have agreed with the
court’s evaluation of the aggravating circumstances relied upon or that the trial court
would have exercised its sentencing discretion the same way if it had taken the statutory
presumption of the middle term into account. (Id. at p. 983.)
       In Dunn, a panel of this court recently adopted Lopez’s analysis, but altered it
slightly to incorporate a Watson5 harmless error test into the first prong. (Dunn, supra,
81 Cal.App.5th at pp. 409–410.) Like Lopez, the court in Dunn concluded that if all
aggravating circumstances relied on by the trial court were permissibly or harmlessly
considered, then resentencing is not warranted. (Dunn, supra, at p. 410.) However,
Dunn disagreed with Lopez’s conclusion that a Chapman-style harmless error test applied
to evaluate all of the aggravating circumstances in making this determination. (Dunn,
supra, at pp. 409–410.) The court reasoned that if a single aggravating circumstance is
relied on in accordance with Sixth Amendment principles, or was harmlessly relied upon
as articulated in Sandoval, the upper term sentence is constitutionally viable under the
new law. (Dunn, supra, at p. 409.)

5      People v. Watson (1956) 46 Cal.2d 818 (Watson).


                                            16.
       As such, Dunn reasoned, whether any other aggravating circumstances were
permissibly considered to impose the upper term implicates an issue of state law only
(Dunn, supra, 81 Cal.App.5th at pp. 409–410); thus, if additional circumstances were not
considered in compliance with the new requirements under section 1170(b)(2) and (b)(3),
then Watson provides the applicable harmless error test as to those circumstances, rather
than the Chapman-style harmless error test applied in Lopez. (Dunn, supra, at pp. 409–
410.) If all aggravating circumstances were proven to the respective standards, the court
concluded any error is harmless and resentencing is not warranted. (Id. at p. 410; see
Zabelle, supra, 80 Cal.App.5th at p. 1112 [articulating same two-part harmless error test
and considering aggravating circumstances under Sandoval and Watson to evaluate need
for resentencing under Sen. Bill 567].) If not, Dunn explained, a second step is necessary
to determine whether, under Watson, there is a reasonable probability that the trial court
would have imposed a sentence other than the upper term in light of the aggravating
circumstances provable from the record as determined in the prior steps of the analysis.
(Dunn, supra, at p. 410.)
       In applying this framework, the Dunn court concluded from the record before it
that two aggravating circumstances relied on by the sentencing court were found in
compliance with Sixth Amendment principles and in compliance with the new state law.
(Dunn, supra, 81 Cal.App.5th at p. 410.) As to one other aggravating circumstance not
found in compliance with the new state law, the court applied Watson and concluded any
error in relying on that circumstance was harmless. (Dunn, supra, at pp. 410–411.) As
all the aggravating circumstances considered by the sentencing court were either
permissibly or harmlessly relied upon, the court held any error in imposing an upper term
sentence under the new law was harmless, no analysis at the second step was necessary,
and resentencing was not warranted. (Id. at p. 411.)




                                            17.
       C.     Limited Applicability of Harmless Error Test
              1.     Harmless Error Test Cannot Preclude Resentencing
       Regardless of the variance in the harmless error tests articulated in the cases
above, two questions have emerged as the relevant inquiry to determine whether upper
term sentences imposed under section 1170, former subdivision (b), require resentencing
under section 1170(b) as amended by Senate Bill 567. First, there is a question whether,
in light of the aggravating circumstances relied on to originally impose an upper term
sentence, the upper term could still be legally imposed under federal and state law. The
second relevant question, as articulated in Lopez, Dunn and Wandrey, involves an
evaluation of whether a trial court would impose an upper term sentence under the new
law.
       While I generally agree with this basic framework, no application of the harmless
error test can be properly employed to preclude resentencing. The Flores court’s
evaluation of aggravating circumstances under Sandoval is relevant to whether
resentencing is mandated as a constitutional matter: if, on retroactive application of the
new law, improper consideration of aggravating circumstances in imposing an upper term
prejudicially violates a defendant’s jury trial right under the Sixth Amendment, then
resentencing would be required. But the inverse proposition, as Flores applied the test, is
not truly conclusive of the need for resentencing: an upper term sentence that passes
muster under a Sixth Amendment harmless error test (Sandoval) informs only whether
the sentence could be legally imposed under the Sixth Amendment given the aggravating
circumstances relied upon.
       As I will explain below, this fails to consider whether a trial court would exercise
its newly circumscribed discretion under section 1170 to impose an upper term in the first
instance. Recognizing this issue, Wandrey held that application of the Sandoval harmless
error test as applied in Flores is not necessarily dispositive of the need for resentencing
under Senate Bill 567. (Wandrey, supra, 80 Cal.App.5th at p. 982 [harmless error test for

                                             18.
6th Amend. does not take into account the changed framework under which the court
now exercises its discretion under Sen. Bill 567].)
       In this regard, the Lopez analysis suffers a shortcoming similar to Flores. Lopez
states that if all the aggravating circumstances were properly considered under the new
law or harmlessly considered under a Chapman-style harmless error test,6 then the
defendant has suffered no prejudice, and the second question is not relevant—i.e., no
resentencing is warranted. (Lopez, supra, 78 Cal.App.5th at pp. 466–467, fns. 10 & 11.)
Although applying a modified harmless error analysis at this first step, Dunn too
concludes that if all aggravating circumstances were properly or harmlessly considered
under federal and state law, then resentencing is unwarranted. Yet, similar to Flores, the
fact that aggravating circumstances were permissibly or harmlessly considered reveals
only that the upper term could be imposed under federal and new state law given the
aggravating circumstances considered, not whether a court would still impose an upper
term in light of the court’s now curtailed sentencing discretion to do so. 7
       These approaches focus exclusively on the new procedural requirements for

6      Lopez relied on the Sixth Amendment harmless error test articulated in People v.
French (2008) 43 Cal.4th 36, which, in turn, relied on Sandoval. (People v. French,
supra, at p. 53.)
7       For this reason, I am skeptical that Lopez applied a Chapman-style harmless error
test to all aggravating circumstances not proven, admitted or evidenced because it
believed it was a constitutional prerequisite to imposing an upper term. For one thing,
Lopez did not articulate any doubts that Sandoval and Black II’s application of Apprendi
(only one aggravating circumstance found in compliance with the 6th Amend., or
impermissibly but harmlessly found by the sentencing court, is required to pass
constitutional scrutiny) remained viable under the new sentencing framework. But, more
importantly, Lopez indicated that if all the aggravating circumstances could not pass
through the harmless error test (meaning, some were harmfully considered), only then
would a second prejudice test be necessary. (Lopez, supra, 78 Cal.App.5th at p. 466, fn.
10.) Logically, if all of the aggravating circumstances must pass scrutiny under the Sixth
Amendment or the relevant harmless error test, the fact that some of them cannot meet
those standards means the sentence is no longer constitutionally sound, and there would
be no need to consider the second question because resentencing would be required.


                                             19.
aggravating circumstances, giving no effect or consideration to section 1170(b)(1) or the
language employed in section 1170(b)(2). Determining the best method to assess the
effects of a changed law requires an examination of what actually changed; to do that, we
must turn to the statute itself.

               2.     Section 1170(b) Circumscribes Trial Court’s Sentencing
                      Discretion
       “The proper interpretation of a statute is a question of law we review de novo.”
(People v. Lewis (2021) 11 Cal.5th 952, 961.) In cases involving statutory interpretation,
our fundamental task is to determine the Legislature’s intent so as to effectuate the law’s
purpose, and courts begin by examining the statute’s words, giving them a plain and
commonsense meaning. (Ibid.) “‘“[W]e look to ‘the entire substance of the statute … in
order to determine the scope and purpose of the provision .… [Citation.]’ [Citation.]
That is, we construe the words in question ‘“in context, keeping in mind the nature and
obvious purpose of the statute .…” [Citation.]’ [Citation.] We must harmonize ‘the
various parts of a statutory enactment … by considering the particular clause or section in
the context of the statutory framework as a whole.’”’” (Ibid.)
       The former version of section 1170(b) provided as follows:

               “When a judgment of imprisonment is to be imposed and the statute
       specifies three possible terms, the choice of the appropriate term shall rest
       within the sound discretion of the court. At least four days prior to the time
       set for imposition of judgment, either party or the victim, or the family of
       the victim if the victim is deceased, may submit a statement in aggravation
       or mitigation. In determining the appropriate term, the court may consider
       the record in the case, the probation officer’s report, other reports, including
       reports received pursuant to Section 1203.03, and statements in aggravation
       or mitigation submitted by the prosecution, the defendant, or the victim, or
       the family of the victim if the victim is deceased, and any further evidence
       introduced at the sentencing hearing. The court shall select the term which,
       in the court’s discretion, best serves the interests of justice. The court shall
       set forth on the record the reasons for imposing the term selected and the
       court may not impose an upper term by using the fact of any enhancement
       upon which sentence is imposed under any provision of law. A term of


                                             20.
       imprisonment shall not be specified if imposition of sentence is
       suspended.” (§ 1170, former subd. (b).)
       Senate Bill 567 significantly altered this framework. The Legislature amended
section 1170(b) and added newly enumerated section 1170(b)(1), which states,

              “When a judgment of imprisonment is to be imposed and the statute
       specifies three possible terms, the court shall, in its sound discretion, order
       imposition of a sentence not to exceed the middle term, except as otherwise
       provided in paragraph (2).” (§ 1170(b)(1).)
       Section 1170(b)(1) supplies the court with full discretion to select either the lower
or the middle term, but it plainly and expressly commands the court “not to exceed” the
middle term—a definite and clear phrase meaning not to surpass. This prohibition is
new, and it is a sea change from former section 1170(b), which allowed the court full
discretion to select an upper term so long as it best served the interests of justice. This
limitation circumscribes the sentencing court’s discretion to exceed a middle term in
exactly the manner described in Gutierrez. (Gutierrez, supra, 58 Cal.4th at p. 1382 [a
statutory preference in favor of a particular sentence does not eliminate a court’s
discretion, but it does circumscribe it].) The majority’s analysis gives no effect to
section 1170(b)(1); rather, it focuses solely on section 1170(b)(2) and the procedural
requirements for proving aggravating factors.
       Section 1170(b)(2) states, in relevant part,
              “The court may impose a sentence exceeding the middle term only
       when there are circumstances in aggravation of the crime that justify the
       imposition of a term of imprisonment exceeding the middle term, and the
       facts underlying those circumstances have been stipulated to by the
       defendant, or have been found true beyond a reasonable doubt at trial by the
       jury or by the judge in a court trial.…” (§ 1170(b)(2).)8


8      Some aspects of former section 1170(b) were unchanged and simply renumbered
under the new law, including that statements in aggravation and mitigation may be
submitted before judgment is imposed, the records the court may consider (§1170(b)(4)),
the court’s obligation to set forth on the record the facts and reasons for choosing the
sentence imposed (§ 1170(b)(5)); and the preclusion from imposing an upper term using

                                             21.
          This is fully consistent with section 1170(b)(1). Section 1170(b)(1)’s proscription
on exceeding the middle term is not followed in section 1170(b)(2) by a discretionary
option to select an upper term sentence if, in the court’s discretion, such a sentence is
warranted based on aggravating circumstances. There is no in-the-court’s-discretion
language prefacing this exception. It is not framed electively as an unless or an or option,
but as an exception that may occur “only when” aggravating circumstances “justify” it.
(Ibid.)
          The statute does not simply allow a court to select an upper term because it best
serves the interests of justice or because it appears warranted or supported . Instead, in
distinct contrast with the former sentencing scheme, the court’s decision to impose an
upper term is now expressly framed around whether circumstances justify invoking the
exception to the rule that the middle term is the default maximum sentence. Contrary to
the majority’s approach, section 1170(b)(1)’s words directing the sentencing court “not to
exceed the middle term” are not rendered superfluous under section 1170(b)(2).
          Far from undercutting section 1170(b)(1)’s rule, section 1170(b)(2) underscores
that the middle term is the presumptive maximum term. In contrast to former
section 1170(b), there must be justifying reasons and facts to exceed the middle term—
the court no longer has full discretion to impose an upper term. Those reasons and facts
must be proven to the new standards articulated in section 1170(b)(2), or involve a prior
conviction as articulated in section 1170(b)(3). Section 1170(b)(2) focuses on these two
aspects in equal measure—one is the justification necessary to overcome the default
middle term maximum, and the other is how that justification is to be proven and/or
established.
          The plain language of this framework bakes in a presumption the middle term is


the fact of any enhancement upon which sentence is imposed under any provision of law
(ibid).


                                               22.
the default maximum sentence. (See Wandrey, supra, 80 Cal.App.5th at p. 982 [noting
new law specifies a statutory presumption in favor of the middle term]; see also People v.
Flores, supra, 73 Cal.App.5th at p. 1038 [one ameliorative benefit of Sen. Bill 567 is
presumptive middle term maximum].) Senate Bill 567’s legislative history is express as
to the existence of this presumption: “SB 567 creates a presumption of sentencing
judg[]ment not to exceed the middle terms .…” (Sen. Rules Com., Office of Sen. Floor
Analyses, voting on Sen. Bill 567 (2020–2021 Reg. Sess.) as amended Sept. 3, 2021, p. 4
[quoting bill author’s comments].)9
       Had the Legislature been concerned only with the burden and method of proof of
aggravating circumstances to impose an upper term, it could have retained the post-2007
sentencing structure allowing the trial court to select any of the three terms in its
discretion, and simply required the circumstances supporting an upper term be proven to
the standards articulated in Senate Bill 567. Instead, it chose to expressly bind a
sentencing court to a middle-term maximum sentence to be exceeded “only when”
aggravating circumstances justify it. (§ 1170(b)(2).) How extensively the court’s
sentencing discretion has been limited by this embedded presumption is a question only
of degree; the fact that the court’s discretion has been meaningfully circumscribed is

9       The author’s comments that Senate Bill 567 created a presumption of sentencing
judgment not to exceed the middle terms was followed by the phrase “unless there are
circumstances in aggravation of a crime that justify the imposition of the upper term.”
(Sen. Rules Com., Office of Sen. Floor Analyses, voting on Sen. Bill 567 (2020–2021
Reg. Sess.) as amended Sept. 3, 2021, p. 4 [quoting bill author’s comments].) The
enacted version of the law states that a “court may impose a sentence exceeding the
middle term only when there are circumstances in aggravation of the crime that justify
the imposition of a term of imprisonment exceeding the middle term .…” (§ 1170(b)(2).)
The statute’s wording emphasizes the presumptive nature of a sentence not exceeding the
middle term that was expressly intended: it is not just that a court may impose a sentence
not exceeding the middle term unless it concludes, in its discretion, an upper term is
justified by aggravating circumstances; rather, it is that a court, bound not to exceed the
middle term, may conclude this presumptive rule is overcome “only when” (ibid.) there
are justifying aggravating circumstances.


                                             23.
patent under the language of the statute.
         This new presumption under section 1170(b) is squarely analogous to the one
addressed in Gutierrez. There, in light of Miller v. Alabama (2012) 567 U.S 460 (Miller),
the court examined a judicially construed presumption under section 190.5(b) that
favored a sentence of LWOP for 16- to 17-year-old juvenile offenders convicted of
special circumstance murder.10 (Gutierrez, supra, 58 Cal.4th at pp. 1360–1361.) In
disapproving this presumption, the court explained that although a rule in favor of LWOP
did not eliminate a trial court’s discretion to make an individualized sentencing decision
required under Miller, the presumption expressed a preference for LWOP and
circumscribed the trial court’s discretion to that extent. (Gutierrez, supra, at pp. 1381–
1382.)
         The court reasoned, “[i]t is one thing to say that a court, confronting two
permissible sentencing options, may impose the harsher sentence if it finds that sentence
justified by the circumstances. It is quite another to say that a court, bound by a
presumption in favor of the harsher sentence, must impose that sentence unless it finds
good reasons not to do so.” (Gutierrez, supra, 58 Cal.4th at p. 1382.) Because of the
presumption’s effect on the trial court’s discretion to select the lesser sentence, its
imputation would create a serious constitutional question under Miller, and our high court
declined to interpret section 190.5(b), to include it. (Gutierrez, supra, at p. 1382 [given


10     In Miller, “the United States Supreme Court ruled that ‘mandatory [LWOP] for
those under the age of 18 at the time of their crimes violates the Eighth Amendment’s
prohibition on “cruel and unusual punishments,”’ relying extensively on differences
between juveniles and adults with regard to their culpability and capacity for change.”
(Gutierrez, supra, 58 Cal.4th at p. 1360.) In examining section 190.5(b) under Miller, the
California Supreme Court in Gutierrez held that because the sentencing regime created
by section 190.5(b) authorized and required consideration of the distinctive attributes of
youth highlighted in Miller, there was “no constitutional infirmity with section 190.5(b)
once it is understood not to impose a presumption in favor of [LWOP].” (Gutierrez,
supra, at p. 1361.)


                                              24.
Miller’s conception of a proper individualized sentencing inquiry, a “serious
constitutional concern would arise” if § 190.5(b) were interpreted to include a rule
circumscribing the court’s discretion by presuming in the first instance LWOP is the
appropriate sentence for special circumstance murder committed by 16- or 17-year-old
juvenile].)
       The court ultimately concluded that LWOP sentences imposed in this context
while the presumption was legally in effect could not reflect an exercise of the sentencing
court’s informed discretion. (Gutierrez, supra, 58 Cal.4th at pp. 1390–1391.) The
necessary remedy was to remand for resentencing unless the record clearly indicated the
trial court would have reached the same conclusion even if it had been aware of the scope
of its discretion. (Id. at p. 1391.)
       The reasoning in Gutierrez applies with equal force to Senate Bill 567’s
presumptive middle term maximum that can be exceeded only when aggravating
circumstances are deemed to justify it. Newly enacted section 1170(b)(1) and (b)(2) state
an explicit preference for a middle term maximum sentence that was merely inferable
about LWOP from the language of section 190.5(b). These two subdivisions of
section 1170(b) circumscribe the court’s discretion by creating an express rule that, in the
first instance, the middle term is the maximum appropriate sentence just as the interpreted
rule in favor of the harsher sentence in Gutierrez limited the trial court’s discretion by
presuming, in the first instance, LWOP was the appropriate sentence. (Gutierrez, supra,
58 Cal.4th at p. 1382.) Both presumptions place weight on the scale in the direction of
the sentence they favor before any surrounding circumstances are even considered.
       The majority contends any presumption of a middle term maximum sentence has
no effect on the court’s discretion to select an upper term when aggravating
circumstances exist to justify departure from section 1170(b)(1)’s rule, but a similar
argument was rejected in Gutierrez. (Gutierrez, supra, 58 Cal.4th at pp. 1381–1382.)
Although the LWOP presumption did not eliminate the court’s sentencing discretion to

                                             25.
make an individualized sentencing decision and impose a lesser life sentence if
appropriate, the court explained the effect of the presumption still meaningfully
circumscribed the court’s discretion. (Ibid.)
       The discretionary limitation here means any weighing of aggravating
circumstances must occur under the lens of the new rule favoring the middle term as the
maximum sentence. For example, suppose a trial court imposed an upper term sentence
based on one aggravating circumstance of prior convictions. If that circumstance was
deemed properly considered under Apprendi and properly (or harmlessly) considered
under the new state law requirements, a sentencing court might very well yet conclude
under the new sentencing scheme that the exception for exceeding the now-presumptive
middle term maximum is not justified by that single aggravating circumstance. (See
Gutierrez, supra, 58 Cal.4th at p. 1382 [“When the choice between two sentences must
be made by weighing intangible factors, a presumption in favor of one sentence can be
decisive in many cases.”].)
       For this reason, any prejudice analysis applied to the aggravating circumstances
originally considered addresses only whether the upper term could be legally imposed
under the new law. Even if all of the aggravating circumstances could be deemed
permissibly considered or harmlessly so under a harmless error test (whether that is a
Chapman-style test or a Watson-style test or a combination of the two), we are still left
with the question of whether a sentencing court would impose an upper term under the
newly altered sentencing framework. (Gutierrez, supra, 58 Cal.4th at pp. 1367, 1391
[sentencing court’s statement that it had “‘thought long and hard about what punishment
is appropriate’” and was “‘absolutely convinced’” that LWOP was the “‘only thing that
the Court can do that could redress’” violence inflicted in the case did not clearly indicate
LWOP would again be imposed in the absence of the judicially construed statutory
preference for LWOP].)
       In light of this new presumptive maximum middle term, Flores, Lopez and Dunn

                                             26.
do not explain how proper consideration (let alone harmless consideration) of one or all
of the aggravating circumstances under the new law reflects a sentencing decision made
in the exercise of informed discretion or how it ensures a defendant has had a fair
opportunity to obtain the ameliorative benefit of the law. All defendants are entitled to
the former (People v. Belmontes (1983) 34 Cal.3d 335, 348, fn. 8), and defendants whose
judgments of conviction are not final for Estrada purposes are entitled to the latter
(People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 307).
       Consistent with my interpretation of section 1170(b) and application of Gutierrez,
the imposition of an upper term under the former sentencing scheme cannot reflect an
exercise of informed discretion under the new law. As a result, any harmless error
approach is inadequate to measure the effect of the new presumption on the original
sentencing decision. (Gutierrez, supra, 58 Cal.4th at pp. 1381–1382, 1390–1391.)
       At best, all that can be ascertained in a threshold application of the harmless error
analysis is whether a court could legally impose an upper term sentence under the new
law given the circumstances considered, not that it would do so in the exercise of its
informed discretion in the first instance.

              3.     Once Upper Term is Deemed Legally Viable Under the New
                     Law, the Need for Resentencing Must Be Assessed Under
                     Gutierrez, Not Another Harmless Error Analysis
       When not all of the aggravating circumstances relied on at the original sentencing
hearing were properly or harmless considered under the new law, courts such as Lopez
and Dunn invoke a second harmless error analysis to ascertain whether there is a
reasonable probability the sentencing court would have imposed a lesser term had it not
considered the improper circumstances. For the same reasons articulated above, I depart
from Lopez and Dunn and their adoption of Watson to guide this inquiry.
       The harmless error test under Watson has indeed been applied in cases where a
sentencing court considered improper sentencing factors. (See People v. Price (1991) 1


                                             27.
Cal.4th 324, 492 (Price); see also People v. Avalos (1984) 37 Cal.3d 216, 233 (Avalos).)
But, in those cases, the underlying sentencing scheme had not changed in the interim.
The sentencing court revealed its sentencing choice under a particular sentencing scheme,
and the reviewing court decided whether there was a reasonable probability the court’s
lawful exercise of its discretion on remand would lead it to make a different choice under
the same sentencing framework.
       While improperly considered sentencing factors may be involved in retroactive
application of Senate Bill 567, that is not the only concern. As explained above, the new
sentencing scheme has meaningfully altered the scope of the trial court’s discretion with
the new presumption. When a trial court is unaware of the full scope of its sentencing
discretion because, for example, legal presumptions have shifted (Gutierrez, supra, 58
Cal.4th at p. 1391) or different discretionary sentencing choices exist, “an application of
the ‘reasonable probability standard’ [under Watson] requires the reviewing court to
decide what choice the trial court is likely to make in the first instance, not whether the
court is likely to repeat a choice it already made.” (People v. McDaniels (2018) 22
Cal.App.5th 420, 427.)
       Different from cases such as Price and Avalos, where the sole issue involved in
application of Watson was improperly considered sentencing factors, determining what
sentencing choice a trial court would make in the first instance pursuant to Senate
Bill 567 becomes a far more speculative proposition under a harmless error test. Trying
to assess probabilities under Watson in the context of Senate Bill 567 effectively recasts
the reviewing court into the role of sentencing court, weighing for the first time whether
particular aggravating circumstances justify exceeding the presumptive maximum middle
term. Prognosticating this way carries the risk of denying a defendant one of the primary
ameliorative benefits of the new law that contributes to its retroactive application in the
first place, effectively thwarting the Legislature.



                                              28.
       To avoid unnecessary speculation about what a sentencing court would do in the
exercise of its informed discretion in the first instance under Senate Bill 567, the
appropriate remedy is to remand for resentencing unless the record “‘clearly indicate[s]’
that the trial court would have reached the same conclusion ‘even if it had been aware
that it had such discretion.’” (Gutierrez, supra, 58 Cal.4th at p. 1391.)11
       In sum, whether resentencing of an upper term sentence is the appropriate remedy
on retroactive application of Senate Bill 567 involves two relevant questions. The first is
whether, given the aggravating circumstances considered, the upper term sentence could
still be legally imposed under federal and state law. The answer to that question lies in
the application of Apprendi and the new state law requirements under Senate Bill 567.
But even if an upper term sentence could still be legally imposed given the set of
aggravating circumstances relied upon, resentencing then hinges on whether a sentencing
court would impose an upper term sentence under the new law. As the trial court’s
discretion to impose an upper term sentence has been circumscribed under the new
sentencing framework, that inquiry must be made under Gutierrez.

III.   Remand for Resentencing is Warranted
       Turning to application of the foregoing, the relevant first question is whether,
given the aggravating circumstances considered, the upper term imposed on counts 1 and
4 could still be legally imposed under federal and state law. Defendant was convicted on
counts 1 and 4 for making criminal threats in violation of section 422, and the court
imposed the upper term on both counts. The term for count 4 was ordered to be served
concurrently with the upper term imposed on count 1.


11      Notably, although Lopez expressly indicated the second prong of its framework
was to be assessed under Watson (Lopez, supra, 78 Cal.App.5th at p. 467, fn. 11), the
court actually conducted its analysis under Gutierrez and concluded the record did not
“clearly indicate” the trial court would have exercised its discretion to reimpose an upper
term (Lopez, supra, at p. 468).


                                             29.
       The trial court imposed the upper term based on the following: (1) defendant was
convicted of other crimes for which consecutive sentences could have been imposed but
for which a concurrent sentence will be imposed; (2) he had engaged in violent conduct,
which indicated a serious danger to society; (3) his prior convictions were numerous;
(4) he was on mandatory supervision and summary probation when the current offenses
were committed; (5) his prior performance on probation, parole and mandatory
supervision had all been unsatisfactory; and (6) there were crimes of violence on more
than one occasion; threats of violence on more than one occasion in this case.
       Applying Black II and Sandoval, because a defendant remains eligible for an
upper term sentence based on a single aggravating circumstance under the new law, only
one aggravating circumstance needs to be proven in conformity with Sixth Amendment
principles (or harmlessly considered as articulated in Sandoval) for an upper term
sentence to pass constitutional scrutiny. (Black II, supra, 41 Cal.4th at p. 812; Sandoval,
supra, 41 Cal.4th at pp. 838–839; see Flores, supra, 75 Cal.App.5th at pp. 500–501,
review denied.)12 Similarly, as a defendant may be eligible for an upper term sentence
based on a single aggravating circumstance under the new law, one aggravating
circumstance found in conformance with new state law means the court could legally
impose an upper term sentence under section 1170(b)(2) based solely on that
circumstance. Assuming at least one of the aggravating circumstances the trial court
found and relied on here is viable under the Sixth Amendment and state law, resentencing
is still required under Gutierrez.


12     To date, no court has concluded Black II and Sandoval are inapplicable in the
context of Senate Bill 567 to assess constitutional error, and our Supreme Court declined
to depublish Flores in denying review. Lopez applied the higher Chapman standard to
assess whether the trial court’s reliance on all aggravating circumstances was harmless,
but did not explain why other than pointing to the state law requirements under section
1170(b)(2). With no argument here that the holdings in Black II and Sandoval are
inapplicable in the context of Senate Bill 567, I do not reach that issue.


                                            30.
       Even if all of the aggravating circumstances were found in accordance with
section 1170(b)(2) and (b)(3), the record still does not clearly indicate the trial court
would impose the upper term had it been aware of the presumptive middle term
maximum sentence. At bottom, defendant was sentenced to the upper term without
weighing the circumstances under the lens of the presumptive middle term maximum,
and the resulting upper term was not imposed in an exercise of the trial court’s informed
discretion. While we might presume the trial court is likely to impose the upper term
again even knowing and considering the presumption in favor of a middle term maximum
sentence, that does not constitute a clear indication in the record the trial court would do
so. The facts of Gutierrez underscore this.
       At the sentencing hearing regarding Luis Gutierrez, the trial court sentenced him
to LWOP, observing that notwithstanding the defendant’s age, there were things about
the crime itself that warranted LWOP, including the amount of violence inflicted on the
victim and the resulting harm done to the victim’s family. The court commented there
was “‘really no amount of time that could be imposed as punishment that would repay the
damage [Gutierrez] has caused, not just to [the victim’s] inner circle but to the
community as well and the community of her family.’” (Gutierrez, supra, 58 Cal.4th at
p. 1367.) On balance, the trial court concluded it had “‘thought long and hard about what
punishment is appropriate and I am absolutely convinced at this stage of the proceedings
that [LWOP] is the only thing that the Court can do that could redress the amount of
violence that was inflicted in this case.’” (Ibid.)
       Notwithstanding these statements, our Supreme Court explained this record (and
that in the defendant Moffett’s consolidated case) did not clearly indicate the trial court
would have imposed the same sentence in the absence of the presumption in favor of
LWOP. (Gutierrez, supra, 58 Cal.4th at pp. 1390–1391.) The high court reached this
conclusion even though aggravating circumstances deemed supportive of LWOP in
Gutierrez’s case (such as, the degree of violence involved, resulting harm to the victim’s

                                              31.
family and surrounding community, and defendant’s unsatisfactory record while in
custody) would remain unchanged on remand, and had “‘absolutely convinced’” the trial
court LWOP was the only sentence that could redress the violence inflicted in that case.
(Id. at p. 1367.) The trial court’s consideration of these aggravating circumstances could
not transform the LWOP sentence into one reflecting an exercise of informed discretion,
and it did not amount to a clear indication the trial court would have imposed LWOP
without the presumption. (Id. at p. 1391 [“Because the trial courts operated under a
governing presumption in favor of [LWOP], we cannot say with confidence what
sentence they would have imposed absent the presumption.”].)
       The same is true here. Even though the trial court found the aggravating
circumstances decidedly outweighed any in mitigation, without knowledge of new the
presumptive middle term maximum, the upper term could not be imposed in the exercise
of the trial court’s informed discretion for the same reasons articulated in Gutierrez.
Since there is no clear indication in the record the trial court would impose the upper term
sentences again in view of the presumptive middle term maximum, defendant is entitled
to resentencing.
       This conclusion is based on the assumption all the aggravating factors were
properly considered under the new law. In actuality, only some of the aggravating
circumstances were supported by facts properly found or evidenced pursuant to
section 1170(b)(2) and (b)(3). When the factual findings underlying the trial court’s
aggravating circumstance are examined in light of these new procedural requirements and
the harmless error test employed by the majority, the need for resentencing becomes even
more strikingly clear.
       As a second aggravating circumstance, the trial court found defendant had
“engaged in violent conduct which indicates a serious danger to society.” I generally
agree with the majority’s conclusion that whether defendant’s conduct indicates a
“serious danger to society” is a subjective judgment that cannot be deemed harmlessly

                                             32.
considered. But in reaching this determination, the majority comments “defendant had
certainly engaged in violent conduct as evidenced by the fact of his present and prior
violent convictions .…” (Maj. opn., ante, at p. 29.)
       None of defendant’s current convictions are designated violent offenses by the
Legislature under section 667.5, subdivision (c), and none involve any physical contact
with the victims. Likewise, none of defendant’s prior convictions (either those noted on
the probation report, the rap sheet, or those found true by the trial court beyond
reasonable doubt) are designated violent felonies under section 667.5, subdivision (c). In
fact, most of these offenses are not necessarily felonies, they are wobblers—they may be
discretionarily charged and sentenced as either misdemeanors or felonies. The rap sheet
notes two prior felony offenses under section 243, subdivision (c), for battery against
emergency personnel where injury was inflicted, but no other details are offered about the
nature of the injury or how it occurred. The rap sheet also indicates two misdemeanor
offenses were committed, one under section 245, subdivision (a)(1), and the other under
section 273.5, subdivision (a). The first is an assault offense, and the second relates to
the infliction of injury to a spouse or partner, but again, no details of the actual offenses
are offered, and both were discretionarily charged and/or sentenced as misdemeanors
rather than felonies, suggesting the facts were not especially serious.
       Whether any of these offenses constitute violent conduct requires an examination
of the facts underlying them and application of subjective judgment to make such a
finding. Inasmuch as it is now improper for the trial court to make these types of factual
determinations under section 1170(b)(2), we should not do so in the first instance on
appeal, especially since we cannot say exactly what current or prior conduct the trial
court may have been considering.




                                              33.
       This factual issue also undercuts the trial court’s reliance on the sixth aggravating
circumstance. In articulating this circumstance, the trial court indicated it had considered
that there “are crimes of violence on more than one occasion; threats of violence on more
than one occasion in this case.” Only half of the facts underpinning this circumstance
were proven in accordance with section 1170(b)(2): the jury found defendant guilty
beyond reasonable doubt on three counts of making criminal threats under section 422,
two of which were against different victims and occurred on separate days. Thus, it was
necessarily proven true beyond reasonable doubt that defendant made threats of violence
on more than one occasion in this case.
       However, whether the current convictions or any prior convictions constitute
crimes of violence was not a fact found true beyond a reasonable doubt by the jury. It is
not enough that some facts underlying an aggravating circumstance are found or
evidenced in accordance with section 1170(b)(2); the law requires “the facts underlying
those circumstances” to be proven or evidenced in accordance with the statute. (Ibid.,
italics added.) Characterizing as violent those crimes that do not necessarily involve
death or serious bodily injury is a subjective factual assessment, as discussed above, but it
is also vague because we do not even know what crimes of violence the trial court was
referencing in making this finding. Even in the context of a harmless error analysis, it is
difficult to determine the probability a jury would find certain crimes are violent, but it is
impossible to determine how a jury would assess unspecified crimes.
       It is also difficult to know how the court weighed the two facets of this
aggravating circumstance (the crimes-of-violence aspect in relation to the multiple-
threats-of-violence-in-this-case facet) in relation to each other. Without further
elaboration from the trial court, we can only speculate how the trial court might evaluate
this circumstance after sheering off some of the improperly found facts that underpin it.
       In the end, the majority concedes the second circumstance was harmfully
considered, and, in my view, the trial court’s reliance on the sixth aggravating

                                             34.
circumstance was predicated to some extent on the improperly determined fact that
defendant’s current and/or prior crimes constituted crimes of violence. After examining
the aggravating circumstances under the new procedural requirements, all that remains is
guesswork about how the trial court might weigh a different compilation of aggravating
circumstances, with altered factual underpinnings, under a different sentencing scheme.
Through no fault of the trial court, when I stack up the gutted version of these
aggravating circumstances in view of the presumptive middle term maximum, it is all the
more apparent resentencing is required.13
       This record provides no clear indication the trial court would find upward
departure from the new presumptive middle term maximum was justified under the
existing aggravating circumstances, let alone fewer than all the aggravating
circumstances with weakened factual support. As such, resentencing is required and I
would remand for that purpose. (Gutierrez, supra, 58 Cal.4th at p. 1391.) For these


13     Although it does not affect my view of the need for resentencing, I have doubts
about the propriety of the first aggravating circumstance. The trial court imposed the
upper terms on counts 1 and 4, but under section 669, ordered those terms be served
concurrently. The court then used its determination under section 669 as an aggravating
circumstance to impose the upper term on both counts. (Cal. Rules of Court, rule
4.421(a)(7) [defendant convicted of other crimes for which consecutive sentences could
have been imposed but for which concurrent sentences are being imposed].)
        As the majority points out, the verdict necessarily reflects the jury’s conclusion
there were two victims against whom defendant made criminal threats on separate
occasions. As such, the jury’s verdict on counts 1 and 4 reflects crimes for which
consecutive sentences could have been imposed. (§ 669; Cal. Rules of Court, rule
4.425(a), (b)(1).) Yet, this fact alone is insufficient to support the aggravating
circumstance because the court must still actually elect to impose a concurrent rather than
a consecutive term. The occurrence of this fact arises only after the trial court’s exercise
of its sentencing discretion under section 669, and it is not one subject to a jury
determination or a defendant’s admission. I question whether the court’s election to run
terms concurrently under section 669 may then properly (and circularly) function as a
fact proven in conformity with section 1170(b)(2) to support an aggravating circumstance
used to justify an upper term.


                                            35.
reasons, I respectfully dissent from the majority’s reasoning and conclusions in part II. of
the Discussion.




                                                                              MEEHAN, J.




                                            36.